Exhibit 10.1

 

Execution Version

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of this 12th day of
December, 2005, by and among Transmeridian Exploration Incorporated (the
“Parent”), a Delaware corporation, with its principal offices located at 397 N.
Sam Houston Parkway East, Suite 300, Houston, Texas 77060, Transmeridian
Exploration Inc., a company organized under the laws of the British Virgin
Islands (the “Issuer”), the subsidiaries of the Parent and the Issuer that are
signatories hereto (the “Subsidiary Guarantors”), and the purchaser whose name
and address are set forth on the signature pages hereof (the “Purchaser”).
Jefferies & Company, Inc. joins this Agreement only for purposes of Section 3
and Section 20 hereof and solely in its capacity as Closing Agent (as defined in
Section 3(c)).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Parent, the Issuer, the Subsidiary Guarantors and the Purchaser agree as
follows:

 

SECTION 1. The Securities. Subject to the terms and conditions herein contained,
the Parent and the Issuer propose to issue and sell to the Purchaser and the
Other Purchasers (as defined below) in a direct private placement an aggregate
of up to 250,000 Units (as defined below) consisting of an aggregate of
$250,000,000 aggregate principal amount of Senior Secured Notes due 2010 of the
Issuer (the “Notes”), and warrants (the “Warrants”) to purchase shares of the
Parent’s Common Stock, par value $0.0006 per share (the “Common Stock”). The
Notes are to be issued under an indenture (as supplemented as contemplated by
Section 4.40(b) hereof and as otherwise supplemented or amended from time to
time, the “Indenture”) to be dated as of the Closing Date (as defined below) by
and among the Issuer, the Parent, the Subsidiary Guarantors and The Bank of New
York, as Trustee (the “Trustee”). The Notes will have the terms set forth in the
Indenture and in the “Description of the Notes,” dated December 2, 2005,
attached hereto as Exhibit A, and will be secured obligations of the Issuer,
unconditionally guaranteed (the “Guarantees”) on a joint and several basis by
the Parent and the Subsidiary Guarantors and secured by pledges of all of the
stock or other ownership interests held by the Parent and the Issuer in their
direct and indirect subsidiaries (but excluding the stock or other ownership
interest held by the Parent or the Issuer in any “Unrestricted Subsidiary” (as
defined in the Indenture)). The Warrants are to be issued by the Parent under a
Warrant Agreement to be dated as of the Closing Date (the “Warrant Agreement”),
by and between the Parent and The Bank of New York, as Warrant Agent,
substantially in the form attached hereto as Exhibit B hereto. The shares of
Common Stock issuable upon exercise of the Warrants are herein referred to as
the “Warrant Shares.” The Notes and the Warrants will initially be represented
by up to 250,000 units (“Units”), each Unit consisting of $1,000 principal
amount of Notes and 69.054 Warrants to purchase an equal number of Warrant
Shares at an initial exercise price of $4.31 per Warrant Share (subject to
adjustment). The Notes, the Guarantees, the Warrants, the Warrant Shares and the
Units are collectively referred to herein as the “Securities.” The Parent, the
Issuer and the Subsidiary Guarantors propose to enter into purchase agreements
substantially in the same form as this Agreement with certain other investors
(the “Other Purchasers”) pursuant to which it expects to complete sales of the
Units. The Purchaser and the Other Purchasers are hereinafter sometimes
collectively referred to as the “Purchasers”, and this Agreement and the
agreements executed by the Other Purchasers are hereinafter sometimes
collectively referred to as the “Agreements”. The Agreements, the Units, the
Notes, the Warrants, the Warrant Agreement, the

 

1



--------------------------------------------------------------------------------

Indenture, the Notes Registration Rights Agreement (as defined below) and the
security and collateral documents contemplated hereby or thereby are sometimes
collectively referred to as the “Transaction Documents.”

 

The Securities will be offered and sold to the Purchasers without registration
under the Securities Act of 1933, as amended (the “Act”), in reliance on an
exemption pursuant to Section 4(2) in accordance with Rule 506 under the Act.

 

In connection with the sale of the Securities, the Parent has prepared a
Confidential Information Memorandum dated November 2005, as supplemented by the
Summary of Terms dated December 2, 2005, the Description of the Notes dated as
of December 2, 2005 and the Description of Warrants dated as of December 3, 2005
(as supplemented, the “Information Memorandum”), setting forth a description of
the terms of the Securities, the terms of the offering of the Securities, and a
description of the business of the Parent and the Issuer. Any references herein
to the Information Memorandum shall be deemed to include all amendments and
supplements thereto.

 

The Purchasers will be entitled to the benefits of (i) the Notes Registration
Rights Agreement, substantially in the form attached hereto as Exhibit C (the
“Notes Registration Rights Agreement”), pursuant to which the Issuer, the Parent
and the Subsidiary Guarantors shall agree, among other things, to file a
registration statement (the “Registration Statement”) with the Securities and
Exchange Commission (the “Commission”) registering the Exchange Notes (as
defined in the Notes Registration Rights Agreement) under the Act; and (ii) the
registration rights contained in Section 7 of this Agreement pursuant to which
the Parent has agreed, among other things, to file a registration statement with
the Commission registering the issuance of the Warrant Shares upon exercise of
the Warrants and resales of the Warrants and the Warrant Shares by the
Purchasers.

 

SECTION 2. Agreement to Sell and Purchase the Units. At the Closing (as defined
herein), the Parent and the Issuer will issue and sell to the Purchaser, and the
Purchaser will buy from the Parent and the Issuer, upon the terms and conditions
set forth herein, the number of Units set forth in Appendix I attached hereto at
a price per Unit of $1,000.00. The purchase price for the Units to be purchased
by the Purchaser at the Closing (the “Purchase Price” ) shall be the Aggregate
Purchase Price set forth on Appendix I hereof; provided, however, that if the
Purchaser defaults on its obligation to purchase the Units on the Closing Date,
and the Closing Agent (as defined below) determines in its sole discretion to
purchase the Units on behalf of the Purchaser as permitted by Section 3(c)(iv),
the Purchase Price for the Units shall be as specified in Section 3(c)(v).

 

The Units will be evidenced by one or more certificates accompanied by
detachable Notes and Warrants. The Notes that are sold as part of the Units
pursuant to this Agreement and the Warrants that are sold as part of the Units
pursuant to this Agreement will be evidenced by one or more certificates
registered in the name of the Purchaser, or, if so indicated on the Unit
Certificate and Registration Statement Questionnaire attached hereto as Appendix
I, in such nominee name(s) as designated by the Purchaser, representing the
principal amount of the Notes and the number of Warrants constituting the Units
purchased by the Purchaser and bearing an appropriate legend referring to the
fact that the Notes and the Warrants were sold in reliance

 

2



--------------------------------------------------------------------------------

upon the exemption from registration under the Act provided by Section 4(2)
thereof and Rule 506 promulgated thereunder. The Notes and the Warrants will be
immediately separable upon issuance. The Notes will be eligible for exchange
with the Trustee for beneficial interest in one or more global notes in
book-entry form deposited, on behalf of the Issuer, with The Depository Trust
Company (“DTC”) or its designated custodian, and registered in the name of its
nominee, which is expected to be Cede & Co.

 

SECTION 3. Delivery of the Units at the Closing. (a) The completion of the
purchase and sale of the Units (the “Closing”) shall occur at the New York, New
York offices of Akin Gump Strauss Hauer & Feld LLP (or at such different
location as the parties shall agree upon in writing) on December 12, 2005 (the
“Closing Date”); provided, that the Issuer and the Parent shall have the right
to extend the Closing Date upon written notice to the Purchasers given prior to
5:00 p.m., New York time, on the scheduled Closing Date stating (x) that one or
more of the conditions to the Issuer and the Parent’s obligations to consummate
the purchase and sale of the Units set forth in Section 3(e) have not been
satisfied, or that the conditions to the Purchaser’s obligation to consummate
the purchase and sale of the Units set forth in Section 3(f) cannot or will not
be satisfied by the originally scheduled Closing Date; and (y) the Closing Date
as so extended; provided, further, that the Closing Date as so extended by the
Issuer and the Parent shall not be later than December 31, 2005. As used herein,
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the American Stock Exchange is closed or on which banks in the City of New York,
New York are required or authorized by law to be closed.

 

(b) On the Closing Date, (i) subject to the satisfaction (or waiver by the
Purchaser) of the conditions to Closing described in Section 3(f) of this
Agreement, the Purchaser shall pay on such date the Purchase Price to the
Closing Agent by wire transfer of immediately available funds in accordance with
the wire instructions provided by the Closing Agent and (ii) the Parent and the
Issuer shall deliver or cause to be delivered the Units that the Purchaser is
purchasing to the Purchaser (for the account of the Purchaser as the Purchaser
shall instruct) duly executed on behalf of the Parent and the Issuer and
registered in the name of the Purchaser or its designee.

 

(c) (i) Prior to the Closing, Jefferies & Company, Inc., as closing agent (in
such capacity, the “Closing Agent” ), will contact the contact person for the
Purchaser listed on Appendix I hereto to confirm that (i) the Closing is to take
place, wire transfer instructions and the closing mechanics set forth herein,
(ii) the receipt from the Parent and the Issuer of duly executed certificates
for the Units as contemplated by Section 3(c)(ii) below and (iii) the receipt
from the Issuer, the Parent and each of the Subsidiary Guarantors of duly
executed signature pages to the Notes Registration Rights Agreement.

 

(ii) Prior to the Closing, the Parent and the Issuer will deliver to the Closing
Agent duly executed certificates for the Units being purchased by the Purchaser,
registered in the name(s) set forth on Appendix I hereto. The Closing Agent
shall hold such certificates in escrow for the benefit of the Parent and the
Issuer until released by the Parent and the Issuer for issuance and sale as
provided in Section 3(b).

 

(iii) On or before 12:00 p.m., New York City time, on the Closing Date, and
subject to the satisfaction (or waiver by the Purchaser) of the conditions to
Closing described in Section 3(f) of this Agreement, the Purchaser will pay the
Purchase Price to

 

3



--------------------------------------------------------------------------------

the Closing Agent as required by Section 3(b), upon receipt of which the Closing
Agent will deliver or cause to be delivered to the Purchaser the certificates
for the Units to be purchased by the Purchaser at the address specified on
Appendix I hereto.

 

(iv) In the event that the Purchaser shall fail to deliver all or any portion of
the Purchase Price on or before 12:00 p.m., New York City time, on the Closing
Date as required by Section 3(b), the Closing Agent shall be permitted (but
shall not be obligated), in its sole discretion, to fund the Purchase Price of
the Units on behalf of the Purchaser; provided, however, that the funding of the
Purchase Price of any Units by the Closing Agent pursuant to this
Section 3(c)(iv) shall not relieve the Purchaser of any liability that it may
have to the Parent, the Issuer or the Closing Agent pursuant to this Agreement
or for the breach of its obligations under this Agreement. In any such case in
which the Closing Agent, in its sole discretion, has elected to fund the
Purchase Price of the Units on behalf of the Purchaser, if the Purchaser has not
fulfilled its obligation to purchase the Units as set forth herein within two
Business Days after the Closing Date, the Closing Agent shall thereafter be
entitled to retain the certificates representing the Units and, if so requested
by the Closing Agent, the Parent and the Issuer shall transfer registration of
such Units to or as directed by the Closing Agent.

 

(v) In the event that the Closing Agent shall have funded the Purchase Price of
the Units on behalf of the Purchaser under the circumstances set forth in clause
(iv) above, the Purchaser shall be obligated to repay the Closing Agent in
exchange for the release of the Units to the Purchaser at a purchase price for
the Units equal to the Aggregate Purchase Price set forth on Appendix I hereto,
plus accrued interest on the Notes from the Closing Date; provided, however,
that if the Closing Agent has funded the Purchase Price on behalf of the
Purchaser, and the Purchaser subsequently makes payment to the Closing Agent on
or before 11:59 p.m., New York City time, on the Closing Date, such purchase
price shall equal the Aggregate Purchase Price set forth on Appendix I hereto
plus an amount equal to the Closing Agent’s cost of intraday funds for such
Purchase Price.

 

(d) Funds received by the Closing Agent on behalf of the Parent and the Issuer
pursuant to this Section 3 (or funded by the Closing Agent in its sole
discretion pursuant to Section 3(c)(iv)) will be held in trust and not as
property of the Closing Agent. The receipt of funds by the Closing Agent from
the Purchaser shall be deemed to be irrevocable instructions from the Purchaser
to the Closing Agent that, upon receipt by the Closing Agent of (x) the
officer’s certificate provided for in Section 4.25(i) and (y) at least $250
million from all Purchasers (inclusive of funds provided by the Closing Agent in
its sole discretion pursuant to Section 3(c)(iv)), the Closing Agent shall
effect the Closing. In accordance with the foregoing, the Closing Agent shall
disburse the funds referred to above (net of the fees and expenses of the
Closing Agent set forth on the Funds Flow Statement agreed to prior to the
Closing among the Parent, the Issuer and the Closing Agent (the “Funds Flow
Statement”)) by wire transfers of immediately available funds, in accordance
with the Funds Flow Statement, on the Closing Date if practicable or within one
Business Day thereafter. Also on the Closing Date, the Closing Agent shall
deliver to the Purchaser, or as otherwise instructed in writing by the
Purchaser, the duly executed certificates for the Units and the duly executed
signature pages to the Notes Registration Rights Agreement of the Issuer, the
Parent and each Subsidiary Guarantor.

 

4



--------------------------------------------------------------------------------

(e) The Parent’s and the Issuer’s obligation to complete the purchase and sale
of the Units being purchased by the Purchaser at the Closing and deliver the
Notes and the Warrants comprising such Units to the Purchaser shall be subject
to the following conditions, any one or more of which may be waived by the
Parent and the Issuer in their sole and absolute discretion:

 

(i) receipt by the Parent and the Issuer of immediately available funds in the
full amount of the Purchase Price for the Units being purchased hereunder;

 

(ii) completion of the purchases and sales with the Other Purchasers (including
any funding by the Closing Agent of the Purchase Price of the Units on behalf of
Other Purchasers pursuant to Section 3(c)(iv) above) with an aggregate Purchase
Price, when combined with the Purchase Price payable by the Purchaser under this
Agreement, of at least $250,000,000 in a single closing;

 

(iii) the accuracy in all material respects of the representations and
warranties made by the Purchasers (as if such representations and warranties
were made on the Closing Date) and the fulfillment of those undertakings of the
Purchasers to be fulfilled prior to the Closing; and

 

(iv) receipt by the Parent and the Issuer of the Purchaser’s duly executed
signature page to the Notes Registration Rights Agreement.

 

(f) The Purchaser’s obligation to accept delivery of and to pay for the Units
shall be subject to the following conditions, any one or more of which may be
waived by the Purchaser in its sole and absolute discretion:

 

(i) each of the representations and warranties of the Parent and the Issuer made
herein shall be accurate in all material respects as of the Closing Date;

 

(ii) the satisfaction of or waiver of all of the conditions to the closing of
the Issuer’s acquisition of all of the issued and outstanding shares of Bramex
Management, Inc. (“Bramex” and the acquisition thereof, the “Bramex
Acquisition”), other than the satisfaction by the Issuer of the payment
obligations required to be satisfied by it on the Closing Date, provided,
however, that the waiver of any material condition to the closing of the Bramex
Acquisition shall require the written consent of the Purchaser;

 

(iii) the receipt by the Parent of written waivers from each holder of the
Parent’s outstanding Series A Cumulative Convertible Preferred Stock of such
holder’s participation and anti-dilution rights with respect to the issuance of
the Units, and copies of such waivers shall have been delivered to the
Purchaser;

 

(iv) the delivery to the Purchaser by U.S. counsel to the Parent and TMEI
Operating, Inc., a Texas corporation (“TMEI”), of a legal opinion addressing the
matters set forth on Exhibit D hereto, by the General Counsel of the Parent of a
legal opinion addressing the matters set forth on Exhibit E hereto and by
British Virgin Islands counsel to the Issuer and Transmeridian (Kazakhstan)
Incorporated, a British Virgin Islands company (“Transmeridian Kazakhstan”), of
a legal opinion addressing the matters set forth on Exhibit F hereto;

 

5



--------------------------------------------------------------------------------

(v) the delivery to the Purchaser of the officer certificates described in
Section 4.25 of this Agreement;

 

(vi) the delivery to the Purchaser of certificates of good standing (or
photocopies thereof) from the respective states or jurisdictions of
incorporation or formation of the Issuer, the Parent and the Subsidiary
Guarantors, dated as of a recent date prior to the Closing;

 

(vii) completion of the purchases and sales with the Other Purchasers (including
any funding by the Closing Agent of the Purchase Price of the Units on behalf of
Other Purchasers pursuant to Section 3(c)(iv) above) with an aggregate Purchase
Price, when combined with the Purchase Price payable by the Purchaser under this
Agreement, of at least $250,000,000 in a single closing;

 

(viii) the election of Nursultan Äbishuly Nazarbayev as President of Kazakhstan
in the December 4, 2005 elections;

 

(ix) the fulfillment in all material respects of those undertakings of the
Parent, the Issuer and the Subsidiary Guarantors contained in this Agreement to
be fulfilled prior to the Closing;

 

(x) there shall not have been a loss, revocation or expiration of JSC Caspi Neft
TME’s (“Caspi Neft”) exploration contract with the government of Kazakhstan or
Caspi Neft’s production contract with the government of Kazakhstan (to the
extent such production contract has become effective), provided that if Caspi
Neft’s new production contract with the government of Kazakhstan has become
effective, the maintenance of Caspi Neft’s exploration contract with the
government of Kazakhstan will no longer be a condition to the Purchaser’s
obligations under this Section 3(f);

 

(xi) there shall not have been an increase in the overall statutory tax rate in
Kazakhstan to a rate greater than or equal to 50% of income before taxes;

 

(xii) there shall not have been a material adverse change in the governmental
status of Kazakhstan, including, but not limited to, a downgrade of Kazakhstan’s
sovereign debt to a rating that is at or below B1 or B+ by Moody’s or Standard &
Poor’s, respectively;

 

(xiii) the delivery to the Purchaser of duly executed certificates for the
Units, consisting of the duly executed Notes and duly executed Warrants, and
copies (certified by an officer of the Parent) of the fully-executed Indenture,
Notes Registration Rights Agreement and Warrant Agreement;

 

(xiv) the Common Stock shall be listed on the American Stock Exchange, and there
shall then be no suspension of trading of the Common Stock on the American Stock
Exchange; and

 

(xv) there shall be no injunction, restraining order or decree of any nature of
any court or government authority of competent jurisdiction that is in effect
that restrains or

 

6



--------------------------------------------------------------------------------

prohibits the consummation of the transactions contemplated by the Transaction
Documents.

 

The Purchaser’s obligations hereunder are expressly not conditioned on the
purchase by any Other Purchaser of the Units that it agrees or has agreed to
purchase from the Parent and the Issuer.

 

SECTION 4. Representations, Warranties and Covenants of the Issuer, the Parent
and the Subsidiary Guarantors. The Issuer, the Parent and the Subsidiary
Guarantors hereby jointly and severally represent and warrant to, and covenant
with, the Purchaser as follows:

 

4.1 Organization and Qualification. The Parent is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business as a foreign corporation in each
jurisdiction in which such qualification is required, except where failure to so
qualify would not reasonably be expected to have a Material Adverse Effect (as
defined herein). The Issuer is a company duly formed, validly existing and in
good standing under the laws of the British Virgin Islands and is qualified to
do business as a foreign entity in each jurisdiction in which such qualification
is required, except where failure to so qualify would not reasonably be expected
to have a Material Adverse Effect. Each Subsidiary Guarantor is a direct or
indirect wholly-owned subsidiary of the Parent. Each Subsidiary Guarantor is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation and is qualified to do business as a
foreign entity in each jurisdiction in which such qualification is required,
except where failure to so qualify would not reasonably be expected to have a
Material Adverse Effect. For purposes of this Agreement, the term “Material
Adverse Effect” shall mean a material adverse effect upon the business,
condition (financial or otherwise), properties or results of operations of the
Parent and its subsidiaries, taken as a whole, or the ability of the Parent, the
Issuer and the Subsidiary Guarantors to satisfy their obligations under this
Agreement or any of the other Transaction Documents. Each of TMEI Operating,
Inc., a Texas corporation (“TMEI Operating”), Transmeridian Caspian Petroleum
LLP, a Kazakhstan limited liability partnership, Transmeridian Kazakhstan and
Emba-Trans LLP, a Kazakhstan limited liability partnership, has no operations as
of the date hereof, and the fair market value of the assets of these entities as
of the date hereof does not exceed $500,000 in the aggregate.

 

4.2 Authorized Capital Stock. As of the date hereof, the Parent is authorized to
issue up to 205,000,000 shares of stock, including up to 200,000,000 shares of
the Common Stock and up to 5,000,000 shares of preferred stock, par value of
$0.0006 per share. As of November 21, 2005, the Parent had (i) 86,631,414 shares
of the Common Stock outstanding, and (ii) 1,547.714 shares of its Series A
Cumulative Convertible Preferred Stock (the “Preferred Stock”) outstanding and
convertible into approximately 15,477,141 shares of the Common Stock. All the
issued and outstanding shares of the Parent’s Common Stock and Preferred Stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description thereof contained in the Information Memorandum. Except as disclosed
in the Information Memorandum as of the date set forth therein or in the
Parent’s filings with the Commission available on EDGAR at least five Business
Days prior to the date

 

7



--------------------------------------------------------------------------------

hereof, the Parent does not have outstanding any options to purchase, or any
preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of its capital stock or any such options, rights,
convertible securities or obligations. The description of the Parent’s stock,
stock bonus and other stock plans or arrangements and the options or other
rights granted and exercised thereunder set forth in the Information Memorandum
or in the Parent’s filings with the Commission accurately and fairly presents
all material information with respect to such plans, arrangements, options and
rights. With respect to the Issuer and each Subsidiary Guarantor, (i) all the
issued and outstanding shares of capital stock or other equity interests of the
Issuer or the Subsidiary Guarantor, as the case may be, have been duly
authorized and validly issued, are fully paid and nonassessable, are owned by
the Parent, the Issuer or a Subsidiary Guarantor, have been issued in compliance
with applicable federal and state securities laws and were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and (ii) there are no outstanding options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of capital stock or other equity interests
of the Issuer or any Subsidiary Guarantor or any such options, rights,
convertible securities or obligations. Except as set forth on Schedule 4.2
hereto, neither the Parent nor the Issuer has any subsidiaries as of the date
hereof other than the Issuer and the Subsidiary Guarantors.

 

4.3 Issuance, Sale and Delivery of the Notes. The Issuer has all requisite
corporate power and authority to execute, deliver and perform each of its
obligations under the Notes and the Exchange Notes (as defined in the Notes
Registration Rights Agreement). The Notes and the Exchange Notes have each been
duly and validly authorized by the Issuer and, when executed by the Issuer and
authenticated by the Trustee in accordance with the provisions of the Indenture
and, in the case of the Notes, when delivered to and paid for by the Purchaser
in accordance with the terms of this Agreement, will have been duly executed,
issued and delivered and will constitute valid and legally binding obligations
of the Issuer, entitled to the benefits of the Indenture and enforceable against
the Issuer in accordance with their terms, except to the extent the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity (whether applied by a court of law or equity) and the discretion of the
court before which any proceeding therefor may be brought.

 

4.4 Validity of Guarantees. Each of the Parent and the Subsidiary Guarantors has
all requisite corporate power and authority to execute, deliver and perform each
of its obligations under the Guarantees. The Guarantees to be endorsed on each
of the Notes and the Exchange Notes have been duly and validly authorized by
each of the Parent and the Subsidiary Guarantors and, when the Notes and the
Exchange Notes are executed by the Issuer and authenticated by the Trustee in
accordance with the provisions of the Indenture and, in the case of the Notes,
delivered to and paid for by the Purchaser in accordance with the terms of this
Agreement, will constitute a valid and legally binding obligation of each of the
Parent and the Subsidiary Guarantors, entitled to the benefits of the Indenture
and enforceable against the Parent and each Subsidiary Guarantor in accordance
with their terms, except to the extent the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general

 

8



--------------------------------------------------------------------------------

principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.

 

4.5 Collateral. The Security Documents (as defined in the Indenture) have each
been duly and validly authorized by the Parent, the Issuer and the Subsidiary
Guarantors party thereto and, when executed and delivered by the Parent, the
Issuer and such Subsidiary Guarantors (assuming the due authorization, execution
and delivery by the Trustee if the Trustee is required to execute any such
document), will constitute valid and legally binding obligations of each of the
Parent, the Issuer and the Subsidiary Guarantors party thereto, enforceable
against each of them in accordance with their respective terms except to the
extent the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered to the Trustee at the Closing, the Security
Documents will grant and create, in favor of the Trustee for the benefit of the
Purchaser as security for all of the Secured Obligations (as defined in the
Indenture), a valid and enforceable security interest in the Collateral (as
defined in the Indenture), and when the filings, the act of taking possession or
the other acts (as the case may be) referred to in the Security Documents are
made, such security interests will be perfected first priority security
interests.

 

4.6 Authorization of the Indenture. The Issuer, the Parent and each of the
Subsidiary Guarantors have all requisite corporate power and authority to
execute, deliver and perform each of their obligations under the Indenture. The
Indenture meets the requirements for qualification under the Trust Indenture Act
of 1939, as amended (the “TIA”). The Indenture has been duly and validly
authorized by the Issuer, the Parent and each of the Subsidiary Guarantors and,
when executed and delivered by the Issuer, the Parent and each of the Subsidiary
Guarantors (assuming the due authorization, execution and delivery by the
Trustee if the Trustee is required to execute any such document), will
constitute a valid and legally binding agreement of the Issuer, the Parent and
each of the Subsidiary Guarantors, enforceable against the Issuer, the Parent
and each of the Subsidiary Guarantors in accordance with its terms, except to
the extent the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.

 

4.7 Notes Registration Rights Agreement. The Issuer, the Parent and each of the
Subsidiary Guarantors have all requisite corporate power and authority to
execute, deliver and perform each of their obligations under the Notes
Registration Rights Agreement. The Notes Registration Rights Agreement has been
duly and validly authorized by the Issuer, the Parent and each of the Subsidiary
Guarantors and, when executed and delivered by the Issuer, the Parent and each
of the Subsidiary Guarantors (assuming the due authorization, execution and
delivery by the Purchaser), will constitute a valid and legally binding
agreement of the Issuer, the Parent and each Subsidiary Guarantor, enforceable
against the Issuer, the Parent and each Subsidiary Guarantor in accordance with
its terms, except to the extent (A) the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of

 

9



--------------------------------------------------------------------------------

equity (whether applied by a court of law or equity) and the discretion of the
court before which any proceeding therefor may be brought and (B) any rights to
indemnity or contribution thereunder may be limited by federal and state
securities laws and public policy considerations.

 

4.8 Warrant Agreement. The Parent has all requisite corporate power and
authority to execute, deliver and perform each of its obligations under the
Warrant Agreement. The Warrant Agreement has been duly and validly authorized by
the Parent and, when executed and delivered by the Parent (assuming the due
authorization, execution and delivery by the Warrant Agent), will constitute a
valid and legally binding agreement of the Parent, enforceable against the
Parent in accordance with its terms, except to the extent the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors, rights
generally and (ii) general principles of equity (whether applied by a court of
law or equity) and the discretion of the court before which any proceeding
therefor may be brought.

 

4.9 Warrants. The Parent has all requisite corporate power and authority to
execute, deliver and perform each of its obligations under the Warrants. The
Warrants have been duly and validly authorized by the Parent and, when executed
by the Parent and countersigned by the Warrant Agent in accordance with the
provisions of the Warrant Agreement and when delivered to and paid for by the
Purchaser in accordance with the terms of this Agreement, will have been duly
executed, issued and delivered and will constitute valid and legally binding
obligations of the Parent, entitled to the benefits of the Warrant Agreement and
enforceable against the Parent in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. Except as disclosed on
Schedule 4.9 hereto, the issuance of the Warrants will not result in any
adjustment to the conversion or exercise price of any outstanding security of
the Parent that is convertible into or exercisable for shares of Common Stock.

 

4.10 Warrant Shares. The Warrant Shares have been duly and validly authorized
for issuance by the Parent and when issued in accordance with the terms and
conditions contained in the Warrant Agreement and the Warrants upon exercise of
the Warrants, the Warrant Shares will be duly authorized, validly issued, fully
paid and non-assessable and will not be subject to any preemptive or similar
rights. The Warrant Shares have been duly reserved for issuance in accordance
with the terms of the Warrants and the Warrant Agreement. Except as set forth on
Schedule 4.10 hereto, no stockholder of the Parent has any right (which has not
been waived or has not expired by reason of lapse of time following notification
of the Parent’s intent to file the Warrant Shares Registration Statement to be
filed by it pursuant to Section 7.1) to require the Parent to register the sale
of any shares owned by such stockholder under the Act in the Warrant Shares
Registration Statement.

 

4.11 Due Execution, Delivery and Performance of this Agreement. Each of the
Issuer, the Parent and the Subsidiary Guarantors has full legal right, corporate
power and authority to enter into this Agreement, the Indenture and the other
Transaction Documents to which they are a party and perform the transactions
contemplated hereby and thereby, and this

 

10



--------------------------------------------------------------------------------

Agreement, the Indenture and the other Transaction Documents to which they are a
party have been duly authorized, executed and delivered by each of them. The
execution, delivery and performance of this Agreement, the Indenture and the
other Transaction Documents by the Issuer, the Parent and the Subsidiary
Guarantors and the consummation of the transactions herein and therein
contemplated will not violate any provision of the certificate of incorporation,
bylaws or equivalent organizational documents, as applicable, of the Parent, the
Issuer or any of the Subsidiary Guarantors and will not result in the creation
of any lien, charge, security interest or encumbrance upon any assets of the
Parent, the Issuer or any of the Subsidiary Guarantors pursuant to the terms or
provisions thereof, and will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under (i) any agreement, lease, franchise, license,
permit or other instrument to which the Parent, the Issuer or any of the
Subsidiary Guarantors is a party or by which the Parent, the Issuer or any of
the Subsidiary Guarantors or any of their respective properties may be bound or
affected and in each case which would have a Material Adverse Effect; or
(ii) any statute or any judgment, decree, order, rule or regulation of any court
or any regulatory body, administrative agency or other governmental body
applicable to the Parent, the Issuer or any of the Subsidiary Guarantors or any
of their respective properties. No consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
body is required for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, except for
compliance with the blue sky laws and federal securities laws applicable to the
offering of the Units. Upon the execution and delivery of this Agreement, and
assuming the valid execution thereof by the Purchaser, this Agreement will
constitute a valid and binding obligation of the Parent, the Issuer and the
Subsidiary Guarantors enforceable against the each of them in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
the indemnification agreements of the Parent and the Issuer in Section 7.3
hereof may be limited by federal or state securities laws or the public policy
underlying such laws. Neither the Agreements with the Other Purchasers taken as
a whole nor any of their respective specific provisions, when compared to this
Agreement and the provisions contained herein, is or shall be at any time after
the date hereof, (x) more beneficial in any material respect to any of the Other
Purchasers under such other Agreements than this Agreement is to the Purchaser,
or (y) more adverse in any material respect to the Parent, the Issuer or any
Subsidiary Guarantor than this Agreement is to the Parent, the Issuer or any
Subsidiary Guarantor.

 

4.12 Accountants. The firm of John A. Braden & Company, P.C., which has
expressed an opinion with respect to the audited consolidated financial
statements of the Parent included in the Information Memorandum, is an
independent accountant as required by the Act and the rules and regulations
promulgated thereunder (the “Rules and Regulations”).

 

4.13 No Defaults. Except as disclosed in the Information Memorandum or in the
Parent’s filings with the Commission available on EDGAR at least five Business
Days prior to the date hereof, neither the Issuer, the Parent nor any of their
respective subsidiaries is in violation or default of any provision of its
certificate of incorporation, bylaws or equivalent organizational documents, or
in breach of or in default with respect to any provision of any

 

11



--------------------------------------------------------------------------------

agreement, judgment, decree, order, lease, franchise, license, permit or other
instrument to which it is a party or by which it or any of its properties are
bound which would reasonably be expected to have a Material Adverse Effect and
there does not exist any state of facts which, with notice or lapse of time or
both, would constitute an event of default on the part of the Issuer, the Parent
or any of their respective subsidiaries as defined in such documents and which
would reasonably be expected to have a Material Adverse Effect.

 

4.14 Contracts. Except as otherwise disclosed in the Information Memorandum or
in the Parent’s filings with the Commission available on EDGAR at least five
Business Days prior to the date hereof and except for the indemnity agreements
by and between the Parent and each of the officers and directors of the Parent,
the Issuer, the Parent and their respective subsidiaries have no material
contracts. Any contracts described in the Information Memorandum or in the
Parent’s filings with the Commission that are material to the Issuer, the Parent
and their respective subsidiaries are in full force and effect on the date
hereof; and neither the Issuer, the Parent nor any of their respective
subsidiaries is, nor, to the Parent’s knowledge, is any other party in breach of
or in default under any of such contracts which would reasonably be expected to
have a Material Adverse Effect.

 

4.15 No Actions. Except as otherwise disclosed in the Information Memorandum or
in the Parent’s filings with the Commission available on EDGAR at least five
Business Days prior to the date hereof, (i) there are no legal or governmental
actions, suits, proceedings, investigations or inquiries pending and (ii) to the
Parent’s knowledge, there are no legal or governmental actions, suits or
proceedings threatened, to which the Issuer, the Parent or any of their
respective subsidiaries is or may be a party or of which property owned or
leased by the Issuer, the Parent or any of their respective subsidiaries is or
may be the subject, or related to environmental or discrimination matters, which
actions, suits or proceedings, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and no labor
disturbance by the employees of the Parent exists or, to the Parent’s knowledge,
is imminent which would reasonably be expected to have a Material Adverse
Effect. Neither the Issuer, the Parent nor any of their respective subsidiaries
is party to or subject to the provisions of any injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other governmental
body which would reasonably be expected to have a Material Adverse Effect.

 

4.16 Properties. The Issuer, the Parent and each of their respective
subsidiaries have good and indefeasible title with respect to all of their
respective real property, and have good and marketable title to all of their
respective properties and assets (other than real property), reflected as owned
in the financial statements included in the Information Memorandum, subject in
each case to liens in favor of lenders or as set forth in the Parent’s filings
with the Commission available on EDGAR at least five Business Days prior to the
date hereof. Each of the Issuer, the Parent and their respective subsidiaries
holds its leased properties under valid and binding leases, with such exceptions
as are not materially significant in relation to the business of the Issuer, the
Parent and their respective subsidiaries taken as a whole. The description of
the rights, licenses and agreements of the Parent and its subsidiaries related
to its Kazakhstan operations contained in the Information Memorandum fairly and
accurately describes such operations.

 

12



--------------------------------------------------------------------------------

4.17 No Material Change. Since December 31, 2004, and except as described in the
Information Memorandum or in the Parent’s filings with the Commission available
on EDGAR at least five Business Days prior to the date hereof, (i) the Issuer,
the Parent and their respective subsidiaries have not incurred any material
liabilities or obligations, indirect or contingent, or entered into any material
oral or written agreement or other transaction which is not in the ordinary
course of business; (ii) the Issuer, the Parent and their respective
subsidiaries have not sustained any material loss or interference with their
businesses or properties from fire, flood, windstorm, accident or other calamity
not covered by insurance; (iii) the Parent has not paid or declared any
dividends or other distributions with respect to its capital stock, other than
with respect to the Preferred Stock, and neither the Issuer, the Parent nor any
of their respective subsidiaries is in default in the payment of principal or
interest on any outstanding debt obligations; (iv) except for the warrants to
purchase shares of the Common Stock issued on or about April 22, 2005, on or
about July 22, 2005 and on or about August 30, 2005, there has not been any
change in the capital stock of the Issuer, the Parent or any of their respective
subsidiaries other than the sale of the Units hereunder, shares or options
issued pursuant to equity incentive plans or purchase plans approved by the
Parent’s Board of Directors and repurchases of shares or options pursuant to
repurchase plans already approved by the Parent’s Board of Directors; and
(v) there has not been any other event which has caused or could reasonably be
expected to have a Material Adverse Effect.

 

4.18 Compliance. Except as disclosed in the Information Memorandum, neither the
Issuer, the Parent nor any of their respective subsidiaries has been advised,
nor has reason to believe, that it is not conducting its business in compliance
with all applicable laws, rules and regulations of the jurisdictions in which it
is conducting its business, including, without limitation, all applicable local,
state and federal environmental laws and regulations, except where failure to be
so in compliance would not reasonably be expected to have a Material Adverse
Effect.

 

4.19 Taxes. Each of the Issuer, the Parent and their respective subsidiaries has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, except where the failure
to so file or to so pay or accrue would not reasonably be expected to have a
Material Adverse Effect, and neither the Issuer, the Parent nor any of their
respective subsidiaries has knowledge of a tax deficiency which has been or
might be asserted or threatened against it which would reasonably be expected to
have a Material Adverse Effect.

 

4.20 Investment Company. The Parent is not, and will not be upon the
consummation of the transactions contemplated by the Agreements, an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an investment company, within the meaning of the Investment Company Act of
1940, as amended.

 

4.21 Registration under the Securities Act. Neither the Issuer, the Parent nor
any person acting on its or their behalf has in the past or will hereafter take
any action to sell, offer for sale or solicit offers to buy any securities of
the Parent or the Issuer which would subject the offer, issuance or sale of the
Notes or the Warrants, as contemplated by this Agreement, to the registration
requirements of Section 5 of the Act.

 

13



--------------------------------------------------------------------------------

4.22 Insurance. The Parent and its subsidiaries maintain insurance of the types
and in the amounts that the Parent reasonably believes are adequate for their
respective businesses, including, but not limited to, insurance covering
commercial liability, directors’ and officers’ liability and all real and
personal property owned or leased by the Parent and its subsidiaries against
damage and destruction, all of which insurance is in full force and effect.

 

4.23 Additional Information. The information contained in the Information
Memorandum, other than the information in the documents filed with the
Commission which form a part of the Information Memorandum, does not, as of the
date of the Information Memorandum, include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

The information contained in the following documents which form part of the
Information Memorandum does not, as of their respective dates of filing with the
Commission, include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading:

 

(a) the Parent’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004;

 

(b) Amendment No. 1 to the Parent’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2004;

 

(c) the Parent’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2005;

 

(d) the Parent’s Current Reports on Form 8-K filed on August 4,
2005, September 6, 2005, October 20, 2005 and October 25, 2005; and

 

(e) the Parent’s definitive Proxy Statement for its Annual Meeting of
Stockholders held on May 17, 2005.

 

4.24 Price of Common Stock. The Parent has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which would reasonably be expected to constitute, the
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Warrants or the Warrant Shares.

 

4.25 Certificate. At the Closing, the Parent will deliver to Purchaser (i) a
certificate executed by an officer of the Parent, dated as of the Closing Date,
to the effect that the representations and warranties of the Parent and the
Issuer set forth in this Section 4 are true and correct as of the date of this
Agreement and as of the Closing Date, that each of the conditions set forth in
Section 3(f) have been satisfied and that each of the Parent, the Issuer and the
Subsidiary Guarantors has complied with all the agreements and satisfied all the
conditions herein on its part to be performed or satisfied on or prior to the
Closing Date; and (ii) a certificate of an officer of the Parent certifying as
to the certificate of incorporation, bylaws or equivalent organizational
documents of the Parent, the Issuer and each of the Subsidiary Guarantors each
as

 

14



--------------------------------------------------------------------------------

in effect at the Closing, and the Board of Directors’ or similar resolutions for
each such entity approving the transactions contemplated by this Agreement.

 

4.26 Reporting Company; Form S-3. The Parent is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Parent is eligible to register the issuance of the Warrant Shares
upon exercise of the Warrants and resales of the Warrants and the Warrant Shares
by the Purchasers on a registration statement on Form S-3 under the Act. There
exist no facts or circumstances (including without limitation any required
approvals or waivers or any circumstances that may delay or prevent the
obtaining of accountant’s consents) that reasonably would be expected to
prohibit or delay the preparation and filing of a registration statement on Form
S-3 that will be available to register the issuance of the Warrant Shares upon
exercise of the Warrants and the resale of the Warrants and the Warrant Shares
by the Purchasers.

 

4.27 Use of Proceeds. (a) The Parent and the Issuer agree to use the net
proceeds from the sale of the Units as described under “Sources and Uses of
Funds” in the Information Memorandum; provided, however, notwithstanding the
foregoing, prior to the consummation of the Bramex Acquisition, the Parent and
the Issuer will not use any such proceeds for, and will not otherwise make, any
prepayment or scheduled payment of principal on the Convertible Promissory Notes
of the Issuer, dated August 30, 2005, in excess of $5 million in the aggregate,
which permitted payment may be made only on the date on which the applicable
grace period expires.

 

(b) The Parent, the Issuer and each of the Subsidiary Guarantors further
covenant that they will not knowingly or recklessly, and that they will use
their reasonable best efforts to ensure that each director, officer, agent or
employee of the Parent, the Issuer and each Subsidiary Guarantor will not
knowingly or recklessly, use any part of the net proceeds from the sale of the
Units for any payments to: (a) any individual or entity listed on the Specially
Designated Nationals and Blocked Persons List administered by the United States
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and/or
any other similar lists administered by OFAC pursuant to any authorizing
statute, Executive Order or regulation; (b) the government of any country
subject to an OFAC Sanctions Program; (c) any individual or entity included on
any list of terrorists or terrorist organizations maintained by the United
Nations, the European Union and or the countries in which Parent, the Company or
any Subsidiary Guarantor operate; or (d) any governmental official or employee,
political party, official of a political party, candidate for political office,
anyone else acting in an official capacity, or any agent of any such individual
or entity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA.

 

4.28 Use of Purchaser Name. Except in the Warrant Shares Registration Statement
(as defined in Section 7 hereof) and in any related Prospectus (as defined in
Section 7 hereof), and as may be required by this Agreement, Form 8-K under the
Exchange Act, otherwise under the Act or the Exchange Act or by other applicable
law or regulation, the Parent shall not use the Purchaser’s name or the name of
any of its affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated.

 

15



--------------------------------------------------------------------------------

4.29 Related Party Transactions. No transaction has occurred between or among
the Parent, any of its subsidiaries and their affiliates, officers or directors
or any affiliate or affiliates of any such officer or director that is required
to have been described under applicable securities laws in the Parent’s Exchange
Act filings and is not so described in such filings.

 

4.30 Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Parent and an unconsolidated or other off-balance
sheet entity that is required to be disclosed by the Parent in its Exchange Act
filings and is not so disclosed or that otherwise would reasonably be expected
to have a Material Adverse Effect.

 

4.31 Governmental Permits, Etc. Each of the Issuer, the Parent and their
respective subsidiaries has all franchises, licenses, certificates and other
authorizations from such federal, state or local government or governmental
agency, department or body that are currently required for the operation of the
business of the Issuer, the Parent and their respective subsidiaries as
currently conducted, except where the failure to possess currently such
franchises, licenses, certificates and other authorizations would not reasonably
be expected to have a Material Adverse Effect. The Issuer, the Parent and their
respective subsidiaries have not received any notice of proceedings relating to
the revocation or modification of any such franchise, license, certificate or
other authorization which, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect.

 

4.32 Financial Statements. The consolidated financial statements of the Parent
and the related notes contained in the Information Memorandum (i) comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto at the time of filing; and
(ii) present fairly, in accordance with generally accepted accounting
principles, the consolidated financial position of the Parent and its
subsidiaries as of the dates indicated, and the results of their operations,
cash flows and the changes in shareholders’ equity for the periods therein
specified, subject, in the case of unaudited financial statements for interim
periods, to normal year-end audit adjustments. Except as otherwise indicated
therein or in the footnotes thereto, such consolidated financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified, except that unaudited financial statements may not
contain all footnotes required by generally accepted accounting principles.

 

4.33 Listing. The Parent is in compliance in all material respects with all
requirements of the American Stock Exchange, and has not received any notice
from the American Stock Exchange that the listing of the Common Stock is in any
way threatened. The Parent shall comply with all requirements of the American
Stock Exchange with respect to the issuance of the Warrants and the Warrant
Shares. Each of the Parent, the Issuer and the Subsidiary Guarantors will use
its reasonable best efforts to (i) permit the Notes to be designated PORTAL
securities in accordance with the rules and regulations adopted by the National
Association of Securities Dealers, Inc. relating to trading in the Private
Offerings, Resales and Trading through Automated Linkages market and (ii) permit
the Notes to be eligible for clearance and settlement through DTC.

 

16



--------------------------------------------------------------------------------

4.34 Trust Indenture Act. Assuming the accuracy of the representations and
warranties of the Purchaser in Section 5 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Purchaser
in the manner contemplated by this Agreement to register any of the Securities
under the Act or to qualify the Indenture under the TIA.

 

4.35 144A. No securities of the Parent, the Issuer or any Subsidiary Guarantor
are of the same class (within the meaning of Rule 144A under the Act) as the
Notes and listed on a national securities exchange registered under the Exchange
Act, or quoted in a U.S. automated inter-dealer quotation system.

 

4.36 Filings.

 

(a) The Parent and the Issuer shall file a Form D with respect to the Units
issued at the Closing as and when required by Regulation D under the Act and
provide a copy thereof to the Purchaser promptly after such filing at the
Purchaser’s request.

 

(b) The Parent and the Issuer shall take such action as they deem to be
necessary or advisable with respect to the offering and sale hereunder of the
Units under applicable state or “blue-sky” laws, and shall promptly provide
evidence of any such action taken to the Purchaser at the Purchaser’s request.

 

(c) The Parent shall (i) on or prior to 8:30 a.m. (eastern time) on the Business
Day immediately following the date of this Agreement, issue a press release
regarding the entering into of this Agreement and the other Agreements with the
Other Purchasers, and (ii) on or prior to 5:30 p.m. (eastern time) on the fourth
Business Day following the date of this Agreement, file with the Commission a
Current Report on Form 8-K disclosing the material terms of this Agreement and
the other Agreements with the Other Purchasers. Thereafter, the Parent shall
timely issue such press releases, deliver such notes and make such filings as
are required by the Commission or applicable law with respect to the
transactions contemplated hereby.

 

4.37 Disclosure of Information. The Parent agrees that it will not at any time
following the date hereof intentionally disclose material non-public information
to the Purchaser without first obtaining the Purchaser’s written consent to such
disclosure.

 

4.38 Indemnification of the Purchaser. The Parent, the Issuer and the Subsidiary
Guarantors (each, an “Indemnifying Party”) will jointly and severally indemnify
and hold the Purchaser and its directors, managers, officers, shareholders,
members, partners, employees and agents (each, an “Indemnified Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Indemnified Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by an Indemnifying Party in this Agreement or in
the other Transaction Documents or (b) any action instituted against any
Indemnified Party by any shareholder of an Indemnifying Party who is not

 

17



--------------------------------------------------------------------------------

an affiliate of the Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of the Purchaser’s representation, warranties or covenants under any of
the Transaction Documents or any agreements or understandings the Purchaser may
have with any such shareholder or any violations by the Purchaser of state or
federal securities laws or any conduct by the Purchaser which constitutes fraud,
gross negligence, willful misconduct or malfeasance); provided, that in no event
shall the Parent, the Issuer or a Subsidiary Guarantor be liable for any
indirect, incidental, special or consequential damages or damages for loss of
profits incurred by an Indemnified Party, whether in an action in contract or
tort, even if the Parent, the Issuer and the Subsidiary Guarantors have been
advised of the possibility of such damages. If any action shall be brought
against any Indemnified Party in respect of which indemnity may be sought
pursuant to this Section 4.38, such Indemnified Party shall promptly notify the
Parent in writing, and the Indemnifying Party shall have the right to assume the
defense thereof with counsel of its own choosing. Any Indemnified Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that (i) the employment
thereof has been specifically authorized by the Parent in writing, (ii) the
Parent has failed after a reasonable period of time following such Indemnified
Party’s written request that it do so, to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Indemnifying Party and the position of such Indemnified Party. The
Indemnifying Party will not be liable to any Indemnified Party under this
Agreement (i) for any settlement by an Indemnified Party effected without the
Parent’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent, that a loss, claim,
damage or liability is attributable to such Indemnified Party’s wrongful actions
or omissions or gross negligence, or to such Indemnified Party’s breach of any
of the representations, warranties, covenants or agreements made by such
Indemnified Party in this Agreement or in the other Transaction Documents.

 

4.39 Fees. Except with respect to the Closing Agent and with respect to
Jefferies & Company, Inc. as financial advisor to the Parent, none of the
Parent, the Issuer nor any Subsidiary Guarantor is obligated to pay any brokers,
finders or financial advisory fees or commissions to any underwriter, broker,
agent or other representative in connection with the transactions contemplated
hereby. The Parent will indemnify and hold harmless the Purchaser from and
against any claim by any such underwriter, broker, agent or other representative
alleging that the Purchaser is obligated to pay any such brokers, finders or
financial advisory fees or commissions in connection with the transactions
contemplated hereby.

 

4.40 Bramex Acquisition; Legal Opinions; Stock Pledges; Guarantees.

 

(a) The Parent and the Issuer shall use their reasonable best efforts to
consummate the Bramex Acquisition within 15 days after the Closing Date.

 

(b) The Parent and the Issuer shall deliver, or cause to be delivered, to the
Purchaser, with respect to all items identified below except those specified in
clauses (iv) and (v)(B), within five Business Days after the consummation of the
Bramex Acquisition, and with respect to the items identified in clauses (iv) and
(v)(B), by January

 

18



--------------------------------------------------------------------------------

3, 2006, (i) a legal opinion of U.S. counsel to the Parent and TMEI addressing
the matters set forth on Exhibit G hereto, (ii) a legal opinion of the General
Counsel of the Parent addressing the matters set forth on Exhibit H hereto,
(iii) a legal opinion of British Virgin Islands counsel to the Issuer and
Transmeridian Kazakhstan addressing the matters set forth on Exhibit I hereto,
(iv) legal opinions of Kazakhstan counsel to Caspi Neft addressing the matters
set forth on Exhibit J-1 and Exhibit J-2 hereto, (v) (A) pledge agreements and
evidence in customary form with respect to the pledges of, and perfection of the
security interests in, all of the stock of or ownership interests in each of
Bramex, Transmeridian Kazakhstan and TMEI Operating, securing the Issuer’s
obligations under the Notes (to the extent such stock or ownership interests are
not pledged as of the Closing Date) and (B) with respect to all outstanding
shares of Caspi Neft, such nominee or custodial arrangements, conditional share
transfer agreements and other agreements, reasonably satisfactory to the
Representative (as defined in Section 21), with JSC TuranAlem Securities or
other Kazakhstani entity of comparable size and reputation which under
applicable law will afford the Trustee (acting directly or indirectly through
JSC TuranAlem Securities or other agent in Kazakhstan of comparable size and
reputation appointed for such purpose) the practical benefit of remedies upon
the occurrence of an Event of Default (as defined under the Indenture) that
taken as a whole are not less than substantially equivalent to the remedies
which would be available to the holder of a perfected share pledge under
Kazakhstani law, (vi) certified copies of the supplemental indenture or
indentures (or other evidence satisfactory to the Representative) evidencing the
Guarantees of each of Caspi Neft and Bramex securing the Issuer’s obligations
under the Notes and (vii) evidence reasonably satisfactory to the Representative
that all Liens (as defined in the Indenture) other than Permitted Liens (as
defined in the Indenture, provided that as used herein, the term “Permitted
Liens” shall not include clause (12) of the definition of such term in the
Indenture) have been released on all assets and properties of the Parent,
Issuer, the Subsidiary Guarantors and Caspi Neft.

 

4.41 Foreign Corrupt Practices Act. To the best of the Issuer’s knowledge, none
of the Parent, the Issuer, any Subsidiary Guarantor or any director, officer,
agent or employee of the Parent, the Issuer or any Subsidiary Guarantor has
made, directly or indirectly, any payment or promise to pay, or gift or promise
to give, or authorized such a promise or gift, of any money or anything of
value, directly or indirectly, to (a) any foreign official (as such term is
defined in the United States Foreign Corrupt Practices Act of 1977 (as amended,
the “FCPA”)) for the purpose of influencing any official act or decision of such
official or inducing him or her to use his or her influence to affect any act or
decision of a governmental authority, or (b) any foreign political party or
official thereof or candidate for foreign political office for the purpose of
influencing any official act or decision of such party, official or candidate or
inducing such party, official or candidate to use his, her or its influence to
affect any act or decision of a foreign governmental authority, in the case of
both (a) and (b) above, in order to assist the Parent or the Issuer or any
Subsidiary Guarantor to obtain or retain business for, or direct business to the
Parent, the Issuer or any of the Subsidiary Guarantors, as applicable, and under
circumstances which would subject the Parent, the Issuer or any of the
Subsidiary Guarantors to liability under the FCPA or any corresponding foreign
laws. To the best of the Issuer’s knowledge, neither the Parent, the Issuer nor
any of the Subsidiary Guarantors has made any bribe, rebate, payoff,

 

19



--------------------------------------------------------------------------------

influence payment, kickback or other unlawful payment of funds or received or
retained any funds in violation of any law, rule or regulation.

 

SECTION 5. Representations, Warranties and Covenants of the Purchaser.

 

(a) The Purchaser represents and warrants to, and covenants with, the Parent and
the Issuer that: (i) the Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision similar to that
involved in the purchase of the Units and has had the opportunity to request,
receive, review and consider all information it deems relevant in making an
informed decision to purchase the Units; (ii) the Purchaser is acquiring the
number of Units set forth on Appendix I attached hereto in the ordinary course
of its business and for its own account for investment only and with no present
intention of distributing any of the Notes or Warrants constituting such Units
or entering into any arrangement or understanding with any other persons
regarding the distribution of such securities; provided, however, that by making
the representations in this subsection (ii), the Purchaser does not agree to
hold any of the Notes or Warrants for any minimum or other specific term and the
representations in this subsection (ii) shall in no way limit the Purchaser’s
right to sell the Notes, the Warrants or the Warrant Shares pursuant to the
Registration Statement or the Warrant Shares Registration Statement (as the case
may be) or in compliance with the Act and the Rules and Regulations; provided,
further, that the representations made by the Purchaser in this subsection (ii)
shall not limit the Purchaser’s right to indemnification under Section 7.3,
other than with respect to any claim arising out of a breach of the
representation in this subsection (ii); (iii) the Purchaser will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Notes or Warrants, nor will the Purchaser engage in any short sale that results
in a disposition of any of the Notes or Warrants by the Purchaser, except in
compliance with the Act and the Rules and Regulations and any applicable state
securities laws; (iv) the Purchaser has completed or caused to be completed the
Unit Certificate and Registration Statement Questionnaire attached hereto as
part of Appendix I, for use in preparation of the Warrant Shares Registration
Statement, and the answers thereto are true and correct as of the date hereof
and will be true and correct as of the effective date of such registration
statement and the Purchaser will notify the Parent immediately of any material
change in any such information provided in each such Unit Certificate and
Registration Statement Questionnaire until such time as the Purchaser has sold
all of its Warrants and Warrant Shares or the Parent is no longer required to
keep the Warrant Shares Registration Statement effective; (v) the Purchaser has,
in connection with its decision to purchase the number of Units set forth on
Appendix I attached hereto, relied solely upon the Information Memorandum and
the documents included therein or incorporated by reference and the
representations and warranties of the Parent and the Issuer contained herein;
(vi) the Purchaser has had an opportunity to discuss this investment with
representatives of the Parent and the Issuer and ask questions of them and has
received satisfactory answers and all information requested; (vii) the Purchaser
is an “accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Act; and (viii) the Purchaser agrees to notify the Parent
immediately of any change in any of the foregoing information until

 

20



--------------------------------------------------------------------------------

such time as the Purchaser has sold all of its Warrants and Warrant Shares or
the Parent is no longer required to keep the Warrant Shares Registration
Statement effective.

 

(b) The Purchaser understands that the Securities are being offered and sold to
it in reliance upon specific exemptions from the registration requirements of
the Act, the Rules and Regulations and applicable state securities laws and that
the Parent is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

(c) The Purchaser understands that its investment in the Units and the Notes and
the Warrants (including the Warrant Shares into which the Warrants are
exercisable) that constitute the Units involves a significant degree of risk,
including a risk of total loss of the Purchaser’s investment. The Purchaser has
full cognizance of and understands all the risk factors set forth in the section
“Risk Factors” in the Information Memorandum. The Purchaser understands that the
market price of the Common Stock has been volatile and that no representation is
being made as to the future value of the Common Stock. The Purchaser understands
that there is no established trading market for the Notes or the Warrants. The
Purchaser has the knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of an investment in the
Units and has the ability to bear the economic risks of an investment in the
Units. The Purchaser acknowledges that Jefferies & Company, Inc., financial
advisor of the Parent, has undertaken no duty to perform any due diligence or
similar investigation with respect to the Parent, the Issuer or any Subsidiary
Guarantor and the Purchaser represents that it has not relied on any analysis,
investigation or advice prepared or made by Jefferies & Company, Inc. in making
its investment decision. The parties agree that Jefferies & Company, Inc. may
rely on the representations, warranties and covenants of the Purchaser contained
in this Section 5 and in Section 7.2 as a third party beneficiary.

 

(d) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.

 

(e) The Purchaser understands that the Notes, the Warrants and the Warrant
Shares will bear a restrictive legend in substantially the following form:

 

“The securities evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state or other jurisdiction. The securities may not be offered,
sold, pledged or otherwise transferred except (1) pursuant to an exemption from
registration under the Securities Act or (2) pursuant to an effective
registration statement under the Securities Act, in each case in accordance with
all applicable securities laws of the states and other jurisdictions, and in the
case of a transaction exempt from registration, unless the Issuer has received
an opinion of counsel reasonably

 

21



--------------------------------------------------------------------------------

satisfactory to it that such transaction does not require registration under the
Securities Act and such other applicable laws.”

 

(f) The Purchaser’s principal executive offices are in the jurisdiction set
forth immediately below the Purchaser’s name on the signature pages hereto.

 

(g) The Purchaser further represents and warrants to, and covenants with, the
Parent and the Issuer that (i) the Purchaser has full right, power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, (ii) the making and
performance of this Agreement by the Purchaser and the consummation of the
transactions herein contemplated will not violate any provision of the
organizational documents of the Purchaser or conflict with, result in the breach
or violation of, or constitute, either by itself or upon notice or the passage
of time or both, a default under any material agreement, mortgage, deed of
trust, lease, franchise, license, indenture, permit or other instrument to which
the Purchaser is a party, or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental body applicable to the Purchaser, (iii) no consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental body is required on the part of the
Purchaser for the execution and delivery of this Agreement or the consummation
of the transactions contemplated by this Agreement, (iv) upon the execution and
delivery of this Agreement, this Agreement shall constitute a legal, valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except to the extent enforcement of the
indemnification provisions, set forth in Section 7.3 of this Agreement, may be
limited by federal or state securities laws or the public policy underlying such
laws, and (v) there is not in effect any order enjoining or restraining the
Purchaser from entering into or engaging in any of the transactions contemplated
by this Agreement.

 

SECTION 6. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by any
of the Parent’s advisors, all representations and warranties made by the Issuer,
the Parent, the Subsidiary Guarantors and the Purchaser herein and in the
certificates evidencing the Notes and the Warrants delivered pursuant hereto
shall survive the execution of this Agreement, the delivery to the Purchaser of
the Notes and the Warrants being purchased and the payment therefor for a period
of five years, whereupon such representations and warranties will terminate and
expire. All covenants and agreements made by the Issuer, the Parent, the
Subsidiary Guarantors and the Purchaser herein and in the certificates
evidencing the Notes and the Warrants delivered pursuant hereto shall survive by
their own terms until satisfied until satisfied in accordance therewith.

 

22



--------------------------------------------------------------------------------

SECTION 7. Registration of the Warrant Shares; Compliance with the Securities
Act; Indemnification.

 

7.1 Registration Procedures and Expenses. The Parent shall:

 

(a) as soon as reasonably practicable, but in no event later than 90 days
following the Closing Date, prepare and file with the Commission a registration
statement on Form S-3 relating to the issuance of the Warrant Shares upon
exercise of the Warrants and resales of the Warrants and the Warrant Shares by
the Purchaser and the Other Purchasers from time to time (the “Warrant Shares
Registration Statement”);

 

(b) use its reasonable best efforts, subject to receipt of necessary information
from the Purchasers, to cause the Warrant Shares Registration Statement to be
declared effective under the Act by the earlier of (i) 180 days after the
Closing Date or (ii) the fifth (5th) Business Day after the Parent learns that
no review of the Warrant Shares Registration Statement will be made by the staff
of the Commission or that the staff of the Commission has no further comments to
the Warrant Shares Registration Statement (the “Required Effective Date”);

 

(c) use reasonable best efforts to prepare and file with the Commission such
amendments, including post-effective amendments, and supplements to the Warrant
Shares Registration Statement and the prospectus forming a part of the Warrant
Shares Registration Statement (the “Prospectus”) as may be necessary to keep the
Warrant Shares Registration Statement effective as to the Shares until the
earliest of (i) such time that all of the Warrants and the Warrant Shares have
been sold pursuant to the Warrant Share Registration Statement, (ii) the seventh
anniversary of the original effective date of the Warrant Share Registration
Statement, or (iii) such time as each of the Warrants and the Warrant Shares
become eligible for resale by non-affiliates pursuant to Rule 144(k) under the
Act;

 

(d) furnish to the Purchaser with respect to the Warrants and the Warrant Shares
registered under the Warrant Shares Registration Statement (and to each
underwriter, if any, of such Warrants and Warrant Shares) such number of copies
of prospectuses and such other documents as the Purchaser may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Warrants and the Warrant Shares held by the Purchaser;

 

(e) file documents required of the Parent for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the Parent
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

 

(f) bear all expenses in connection with the procedures of this Section 7.1 and
the registration of the Warrants and the Warrant Shares pursuant to the Warrant
Shares Registration Statement, other than fees and expenses, if any, of counsel
or other advisers to the Purchaser or the Other Purchasers or underwriting
discounts,

 

23



--------------------------------------------------------------------------------

brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any; and

 

(g) make available, while the Warrant Shares Registration Statement is effective
and available for resale, one or more officers of the Parent for questions
regarding the ability of the Purchasers to use the Warrant Shares Registration
Statement or Prospectus; provided however, that such information may not include
material, non-public information.

 

The Parent understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Parent of any
obligations it has hereunder.

 

7.2 Transfer of Warrant Shares After Registration. The Purchaser agrees that it
will not effect any disposition of the Warrants or the Warrant Shares or its
right to purchase the Warrant Shares that would constitute a sale within the
meaning of the Act or any applicable state securities laws, except as
contemplated in the Warrant Shares Registration Statement or as otherwise
permitted by law, and that it will promptly notify the Parent of any changes in
the information set forth in the Warrant Shares Registration Statement regarding
the Purchaser or its plan of distribution.

 

7.3 Indemnification.

 

(a) For purposes of this Section 7.3, (i) the term “Purchaser/Affiliate” shall
mean the officers, directors, agents and employees of the Purchaser, each person
who controls the Purchaser (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling person; (ii) the term “Company/Affiliate”
shall mean the officers, directors, agents and employees of the Parent, each
person who controls the Parent (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling person; and (iii) the term “Warrant Shares
Registration Statement” shall include any preliminary prospectus, final
prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Warrant Shares Registration Statement
referred to in Section 7.1.

 

(b) The Parent, the Issuer and the Subsidiary Guarantors agree to indemnify and
hold harmless the Purchaser and each Purchaser/Affiliate against any losses,
claims, damages, liabilities or expenses, joint or several, to which the
Purchaser or Purchaser/Affiliate may become subject, under the Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the prior written consent of the Parent), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Warrant Shares
Registration Statement, including the Prospectus, financial statements and
schedules, and all other documents filed as a part thereof, as amended at the
time of

 

24



--------------------------------------------------------------------------------

effectiveness of the Warrant Shares Registration Statement, including any
information deemed to be a part thereof as of the time of effectiveness pursuant
to paragraph (b) of Rule 430A, or pursuant to Rule 434, of the Rules and
Regulations, or the Prospectus, in the form first filed with the Commission
pursuant to Rule 424(b) of the Regulations, or filed as part of the Warrant
Shares Registration Statement at the time of effectiveness if no Rule 424(b)
filing is required, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state in the Warrant Shares
Registration Statement or Prospectus or any amendment or supplement thereto a
material fact required to be stated therein or necessary to make the statements
in the Warrant Shares Registration Statement or Prospectus or any amendment or
supplement thereto, in light of the circumstances under which they were made,
not misleading, or arise out of or are based in whole or in part on any
inaccuracy in the representations or warranties of the Parent contained in this
Agreement, or any failure of the Parent, the Issuer or any Subsidiary Guarantor
to perform its obligations hereunder or under law, and will promptly reimburse
the Purchaser and each such Purchaser/Affiliate for any legal and other expenses
as such expenses are reasonably incurred by the Purchaser or such
Purchaser/Affiliate in connection with investigating, defending or preparing to
defend, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that neither the Parent, the
Issuer nor any Subsidiary Guarantor will not be liable in any such case to the
extent, but only to the extent, that any such loss, claim, damage, liability or
expense arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Warrant Shares
Registration Statement, the Prospectus or any amendment or supplement thereto in
reliance upon and in conformity with written information furnished to the Parent
by or on behalf of the Purchaser expressly for use therein, or (ii) the failure
of the Purchaser to comply with the covenants and agreements contained in
Sections 5 or 7.2, or (iii) the inaccuracy of any representation or warranty
made by the Purchaser herein or (iv) any statement or omission in any Prospectus
that is corrected in any subsequent Prospectus that was delivered to the
Purchaser prior to the pertinent sale or sales by the Purchaser.

 

(c) The Purchaser will indemnify and hold harmless the Parent, the Issuer, the
Subsidiary Guarantors and each Company/Affiliate against any losses, claims,
damages, liabilities or expenses to which the Parent, the Issuer, the Subsidiary
Guarantors and each Company/Affiliate may become subject, under the Securities
Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Purchaser) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any failure by the Purchaser to comply with the covenants and agreements
contained in Sections 5 or 7.2 hereof, or (ii) the inaccuracy of any
representation or warranty made by the Purchaser herein, or (iii) any untrue or
alleged untrue statement of any material fact contained in the Warrant Shares
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent, but only to the extent, that such

 

25



--------------------------------------------------------------------------------

untrue statement or alleged untrue statement or omission or alleged omission was
made in the Warrant Shares Registration Statement, the Prospectus, or any
amendment or supplement thereto, solely in reliance upon and in conformity with
written information furnished to the Parent by or on behalf of the Purchaser
expressly for use therein, and will reimburse the Parent, the Issuer, the
Subsidiary Guarantors and each Company/Affiliate for any legal and other expense
reasonably incurred by the Parent, the Issuer, the Subsidiary Guarantors and
each Company/Affiliate in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, in no event shall any indemnity under this
Section 7.3(c) exceed the net proceeds resulting from the sale of the Warrants
and/or the Warrant Shares sold by the Purchaser under the Warrant Shares
Registration Statement.

 

(d) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3, promptly notify the indemnifying party in writing thereof; but
the indemnified party’s failure so to notify will not relieve the indemnifying
party from any liability which it may have to any indemnified party for
contribution or otherwise pursuant to this Section 7.3 to the extent the
indemnifying party is not materially prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defense and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of the indemnifying
party’s election to assume the defense of such action, the indemnifying party
will not be liable to such indemnified party under this Section 7.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel, reasonably satisfactory to such
indemnifying party, representing all of the indemnified parties who are parties
to such action) or (ii) the indemnifying party shall not have employed counsel
to represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action unless the indemnifying party shall have approved in writing

 

26



--------------------------------------------------------------------------------

the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnification could have been sought hereunder by such
indemnified party from all liability on claims that are the subject matter of
such proceeding, unless the terms of such settlement include a complete release
of such indemnified party with respect to the underlying claim or claims. In no
event shall any contribution obligation of the Purchaser under this
Section 7.3(d), when added to any indemnity obligation of the Purchaser under
Section 7.3(c), exceed the net proceeds resulting from the sale of the Warrants
and/or the Warrant Shares sold by the Purchaser under the Warrant Shares
Registration Statement.

 

(e) If the indemnification provided for in this Section 7.3 is required by its
terms but is for any reason held to be unavailable to, or otherwise insufficient
to hold harmless, an indemnified party under paragraphs (b), (c) or (d) of this
Section 7.3 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each relevant indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Parent, the Issuer and the Subsidiary Guarantors on the one hand, and the
Purchaser on the other, from the private placement of the Securities hereunder
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the Parent, the Issuer and the Subsidiary Guarantors on the one hand, and the
Purchaser on the other, in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Warrant Shares Registration Statement or Prospectus which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. With respect to an indemnification related to the sale
of Warrants under the Warrant Shares Registration Statement, the respective
relative benefits received by the Parent on the one hand and the Purchaser on
the other shall be deemed to be in the same proportion as (A) the amount of the
Purchase Price allocated to the purchase of such Warrants (as set forth in
Appendix I) paid by the Purchaser to the Parent pursuant to this Agreement (the
“Warrant Consideration”) bears to (B) the difference (the “Warrant Difference”)
between (i) the Warrant Consideration and (ii) the amount received by the
Purchaser from such sale of Warrants under the Warrant Shares Registration
Statement. With respect to an indemnification related to the sale of Warrant
Shares under the Warrant Shares Registration Statement, the respective relative
benefits received by the Parent on the one hand and the Purchaser on the other
shall be deemed to be in the same proportion as (A) the Warrant Consideration
plus the aggregate exercise price paid to the Parent with respect to such
Warrant Shares (such sum, the “Warrant Shares Consideration”) bears to (B) the
difference (the “Warrant Share Difference”) between (i) the Warrant Shares
Consideration and (ii) the amount received by the Purchaser from such sale of
Warrant Shares under the Warrant Shares Registration Statement. The relative
fault of the Parent, on the one hand, and the Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact, the omission or alleged omission to state a
material fact or the

 

27



--------------------------------------------------------------------------------

inaccurate or the alleged inaccurate representation and/or warranty relates to
information supplied by the Parent or by the Purchaser and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in paragraph (d) of this
Section 7.3, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim. The
provisions set forth in paragraph (d) of this Section 7.3 with respect to the
notice of the threat or commencement of any threat or action shall apply if a
claim for contribution is to be made under this paragraph (e); provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under paragraph (d) for purposes of
indemnification. The Parent and the Purchaser agree that it would not be just
and equitable if contributions pursuant to this Section 7.3 were determined
solely by pro rata allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in this paragraph.
Notwithstanding the provisions of this Section 7.3, no Purchaser shall be
required to contribute any amount in excess of the amount by which the Warrant
Difference or the Warrant Share Difference, as applicable, exceeds the amount of
any damages that the Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. The Purchasers’ obligations
to contribute pursuant to this Section 7.3 are several and not joint.

 

7.4 Delay in Effectiveness of Registration Statement. If (i) the Warrant Shares
Registration Statement filed hereunder is not declared effective by the
Commission by the Required Effective Date, the Parent shall issue to the
Purchaser, promptly following the Required Effective Date and for each month
thereafter that any of the Warrants or the Warrant Shares remain unregistered
following the Required Effective Date, additional Warrants to purchase shares of
Common Stock in an amount equal to 1% of the total shares of Common Stock
underlying the Warrants purchased by the Purchaser pursuant to Section 2 (such
issuance to be pro rated for any partial months during which such delays are in
effect), or (ii) the Purchaser shall be prohibited from selling the Warrants or
the Warrant Shares under the Warrant Shares Registration Statement as a result
of a Suspension (as defined below) of more than 30 days or one or more
Suspensions in any 365-day period exceeding in the aggregate a total of 60 days,
then for each month in which a Suspension is in effect that exceeds the maximum
allowed period for a Suspension or Suspensions, the Parent shall issue to the
Purchaser additional Warrants to purchase shares of Common Stock in an amount
equal to 1% of the total shares of Common Stock underlying the Warrants
purchased by the Purchaser pursuant to Section 2 (such issuance to be pro rated
for any partial months during which such delays are in effect). Notwithstanding
the foregoing, in no event shall the Parent be obligated to issue additional
shares of Common Stock pursuant to this Section 7.4 to more than one Purchaser
in respect of the same Warrants or Warrant Shares for the same period of time.
Any issuance or payment pursuant to this Section 7.4 shall be made no later than
the first Business Day of each calendar month next succeeding the Required
Effective Date, each calendar month following the Required

 

28



--------------------------------------------------------------------------------

Effective Date, or each calendar month in which a Suspension or Suspensions
described in clause (iii) above is in effect, as applicable.

 

7.5 Suspension of Warrant Shares Registration Statement. Subject to the
provisions of this Section 7, the Parent, for such times as the Parent
reasonably may determine is necessary and advisable and in accordance with this
Section 7, (x) may delay the filing of the Warrant Shares Registration
Statement, any amendment thereof or any supplement to the related prospectus,
(y) may withhold efforts to cause the Warrant Shares Registration Statement to
become effective, and (z) may prohibit offers and sales of the Warrants or the
Warrant Shares pursuant to the Warrant Shares Registration Statement at any time
(each a “Suspension”) if (i) the Board of Directors of Parent shall have
determined in good faith that such filing or effectiveness of, or offers or
sales pursuant to, the Warrant Shares Registration Statement (or any amendment
thereof or any supplement to the related prospectus) would materially impede,
delay or interfere with any financing, offer or sale of securities, acquisition,
merger, tender offer, business combination, corporate reorganization,
consolidation or other significant transaction involving the Parent or and of
its affiliates (whether or not planned, proposed or authorized prior to the date
by which the Warrant Shares Registration Statement must be filed or declared
effective, as the case may be), (ii) (A) the Parent is in possession of material
non-public information, (B) the Board of Directors of the Parent determines in
good faith that such Suspension is necessary in order to avoid an obligation to
disclose such information and (C) the Board of Directors of the Parent
determines in good faith that the Parent has a bona fide business purpose for
preserving the confidentiality of such information, or (iii) the Board of
Directors of the Parent shall have determined in good faith, after the advice of
counsel, that it is required by law, rule or regulation to supplement the
Warrant Shares Registration Statement or file a post-effective amendment to the
Warrant Shares Registration Statement in order to incorporate information into
the Warrant Shares Registration Statement for the purpose of (1) including in
the Warrant Shares Registration Statement any prospectus required under
Section 10(a)(3) of the Act, (2) reflecting in the prospectus included in the
Warrant Shares Registration Statement any facts or events arising after the
effective date of the Warrant Shares Registration Statement (or of the
most-recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein, or
(3) including in the prospectus included in the Registration Statement any
material information with respect to the plan of distribution not disclosed in
the Registration Statement or any material change to such information; provided,
however, that the duration of any such Suspension in which the Warrants or the
Warrant Shares may not be sold pursuant to an effective Warrant Shares
Registration Statement shall not extend past the earlier to occur of (A) 15 days
after cessation of the circumstances on which such Suspension is based and
(B) 120 days after the date of the determination of the Board of Directors of
the Parent on which such specific delay, withholding, prohibition, suspension or
postponement is based. Upon the occurrence of any such Suspension, the Parent
shall use its reasonable best efforts to cause the Warrant Shares Registration
Statement to become effective or to promptly amend or supplement the Warrant
Shares Registration Statement on a post-effective basis or to take such action
as is necessary to make resumed use of the Warrant Shares Registration Statement
compatible with the Parent’s best interests, as applicable, so as to permit the
holders of the Warrants and the Warrant Shares to resume sales of the Warrants
and the Warrant Shares as soon as possible.

 

29



--------------------------------------------------------------------------------

SECTION 8. Purchase Price Allocation. The Parent and the Issuer have determined
that $879.85 of the price of each Unit is allocable to the Notes and $120.15 of
the price of each Unit is allocable to the Warrants. The Parent, the Issuer and
the Purchaser each agree, for United States federal income tax purposes, to
allocate the Purchase Price in accordance with the foregoing sentence; provided,
however, that neither the Parent nor the Issuer shall assume any liability
whatsoever under this Agreement or any of the other Transaction Documents for
the Purchaser’s use of the allocation set forth in the preceding sentence.

 

SECTION 9. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified; (ii) when sent by confirmed facsimile; or (iii) one (1) Business
Day after timely deposit with a nationally recognized overnight carrier,
specifying next Business Day delivery, with written verification of receipt. All
communications shall be sent to the Parent and the Purchaser as follows or at
such other address as the Parent or the Purchaser may designate upon ten
(10) days advance written notice to the other party:

 

(a) if to the Parent, to:

 

Transmeridian Exploration Incorporated

397 N. Sam Houston Parkway East, Suite 300

Houston, Texas 77060

Attn: Earl W. McNiel

Fax: (281) 999-9094

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002

Attn: James L. Rice III

Fax: (713) 236-0822

 

(b) if to the Purchaser, at its address as set forth at the end of this
Agreement.

 

SECTION 10. Termination. The Purchaser may terminate this Agreement at any time
prior to the Closing Date by written notice to the Parent if any of the
following has occurred:

 

(a) since the date hereof, any Material Adverse Effect or development involving
or reasonably expected to result in a Material Adverse Effect;

 

(b) the failure of the conditions to the Purchaser’s obligations to purchase the
Units contained in Section 3(f) hereof to be satisfied on or prior to
December 31, 2005; or

 

(c) the suspension or limitation of trading generally in securities on the New
York Stock Exchange, the American Stock Exchange or the Nasdaq National

 

30



--------------------------------------------------------------------------------

Market or any setting of limitations on prices for securities on any such
exchange or Nasdaq National Market.

 

SECTION 11. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Parent and the Purchaser. No
provision hereunder may be waived other than in a written instrument executed by
the waiving party.

 

SECTION 12. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

SECTION 13. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

SECTION 14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the federal law of the
United States of America applicable to contracts made and to be performed
entirely within the State of New York.

 

SECTION 15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered (including by facsimile) to the other parties.

 

SECTION 16. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Parent, the Issuer, the Subsidiary Guarantors nor the
Purchaser makes any representation, warranty, covenant or undertaking with
respect to such matters.

 

SECTION 17. Assignment. The provisions hereof shall inure to the benefit of, and
be binding upon, the parties hereto and their respective permitted successors,
assigns, heirs, executors and administrators. In connection with a transfer of
Notes or Warrants (other than a transfer of Exchange Notes pursuant to the
Registration Statement, a transfer of Warrants or Warrant Shares pursuant to the
Warrant Shares Registration Statement or a transfer of Exchange Notes, Warrants
or Warrant Shares in a broker transaction pursuant to Rule 144 under the Act) in
compliance with applicable federal and state securities laws, the Purchaser may
assign any or all of its rights under this Agreement to any person, provided
such transferee agrees in writing to be bound, with respect to the transferred
Notes, Warrants or Warrant Shares (as the case may be), by the provisions hereof
that apply to the Purchaser.

 

SECTION 18. Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.

 

31



--------------------------------------------------------------------------------

SECTION 19. Purchasers’ Trading Activity. The Parent acknowledges that,
following the Closing and the Form 8-K filing and press release regarding the
Closing contemplated by Section 4.36(c) above, the Purchaser shall have the
right, subject to applicable law, to purchase or sell, long or short, the Common
Stock and instruments or contracts whose value is derived from the market value
of the Common Stock, and that sales of or certain derivative transactions
relating to the Common Stock may have a negative impact on the market price of
the Common Stock.

 

SECTION 20. Closing Agent Matters. (a) The Closing Agent shall have no duties or
obligations other than those specifically set forth herein. The Closing Agent
shall not be liable for any improper payment made in accordance with the
information provided by the Parent and the Issuer pursuant to Section 3 hereof.

 

(b) The Closing Agent shall not be required to make any representations or have
any responsibilities as to the validity, accuracy, value or genuineness of any
certificates or documentation delivered by the Parent and the Issuer pursuant to
this Agreement.

 

(c) The Closing Agent shall be able to rely on, and shall be protected in acting
upon, any certificate, instrument, opinion, notice, letter or any other document
or security delivered to it by the Parent and/or the Issuer.

 

(d) The Closing Agent shall not be liable for any action taken, suffered or
omitted by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement
and shall not be liable for anything which it may do or refrain from doing in
connection with this Agreement except for its own gross negligence, willful
misconduct or bad faith.

 

(e) The Parent and the Issuer agree to indemnify and hold harmless Jefferies &
Company, Inc. for acting as Closing Agent hereunder from any and all reasonable
costs and expenses (including reasonable fees and expenses of counsel and other
professionals) that may be paid or incurred or suffered by it or to which it may
become subject without gross negligence, willful misconduct or bad faith on its
part by reason of or as a result of its compliance with the instructions set
forth herein or which may arise out of or in connection with the administration
and performance of its duties under this Agreement.

 

SECTION 21. Purchaser Representative. (a) Purchaser hereby authorizes Satellite
Asset Management, L.P. (the “Representative”) to exercise, on Purchaser’s
behalf, the rights of Purchaser pursuant to Section 4.40(b) to approve the forms
of collateral security documentation, the adequacy of the evidence of the
Guarantees of each of Caspi Neft and Bramex and the adequacy of the evidence of
the release of all liens on the assets and properties of the Parent, the Issuer,
the Subsidiary Guarantors and Caspi Neft.

 

(b) The duties and obligations of the Representative shall be determined solely
by the express provisions hereof and the Representative shall not be liable
except for the performance of such duties and obligations as are specifically
set out herein.

 

32



--------------------------------------------------------------------------------

(c) The Representative shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it on behalf of Purchaser in good faith or
for any mistake in fact or law, or for anything which it may do or refrain from
doing in connection herewith.

 

(d) The Representative may seek the advice of legal counsel in the event of any
dispute or question as to the construction of any of the provisions hereof or
its duties hereunder, and it shall incur no liability to Purchaser and shall be
fully protected in respect of any action taken, omitted or suffered by it in
good faith in accordance with the opinion of such counsel.

 

(e) The Parent, the Issuer and the Subsidiary Guarantors, jointly and severally,
agree to and will indemnify and hold harmless the Representative against all
costs, damages, attorneys’ fees, expenses and liabilities which it may incur or
sustain in connection herewith.

 

[Remainder of Page Left Intentionally Blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

PARENT:

TRANSMERIDIAN EXPLORATION INCORPORATED By:   /s/    BRUCE A. FALKENSTEIN        

Name:

  Bruce A. Falkenstein

Title:

  Vice President Exploration and Geology

ISSUER:

TRANSMERIDIAN EXPLORATION INC. By:   /s/    BRUCE A. FALKENSTEIN        

Name:

  Bruce A. Falkenstein

Title:

  Vice President

SUBSIDIARY GUARANTORS:

TMEI OPERATING, INC. By:   /s/    BRUCE A. FALKENSTEIN        

Name:

  Bruce A. Falkenstein

Title:

  Vice President TRANSMERIDIAN (KAZAKHSTAN) INCORPORATED By:   /s/    BRUCE A.
FALKENSTEIN        

Name:

  Bruce A. Falkenstein

Title:

  Vice President

CLOSING AGENT:

JEFFERIES & COMPANY, INC. By:   /s/    JOSHUA L. TARGOFF        

Name:

  Joshua L. Targoff

Title:

  Vice President and Assistant General Counsel

 

S-1



--------------------------------------------------------------------------------

Print or Type:

                   

Name of Purchaser

       

(Individual or Institution):

                 

Name of Individual representing

       

Purchaser (if an Institution):

                 

Title of Individual representing

       

Purchaser (if an Institution)

         

Signature by:

                   

Individual Purchaser or Individual

       

representing institutional Purchaser:

    [Sign Here]             

Address:

                         

Telephone:

           

Telecopier:

   

 

S-2



--------------------------------------------------------------------------------

SUMMARY INSTRUCTION SHEET FOR PURCHASER

 

(to be read in conjunction with the entire

Purchase Agreement which this follows)

 

A. Please sign separate Purchase Agreements and complete separate Appendices for
each managed fund purchasing the Units.

 

B. Complete the following items on BOTH Purchase Agreements (Please sign two
originals):

 

  1. Page S-2 - Signature:

 

  (i) Name of Purchaser (Individual or Institution)

 

  (ii) Name of Individual representing Purchaser (if an Institution)

 

  (iii) Title of Individual representing Purchaser (if an Institution)

 

  (iv) Signature of Individual Purchaser or Individual representing
institutional Purchaser

 

  2. Appendix I - Unit Certificate and Registration Statement Questionnaire:

 

Provide the information requested by the Unit Certificate and Registration
Statement Questionnaire.

 

  3. Return:

 

  (i) properly completed and signed Purchase Agreements (2 copies),

 

  (ii) properly completed Appendix I, and

 

  (iii) original W-8 or W-9 tax form

 

initially by facsimile, with hand copy by overnight delivery, to:

 

Jefferies & Company, Inc.

51 JFK Parkway, 3rd Floor

Short Hills, NJ 07078

Attn: Ryan Borcherdt

rborcherdt@jefferies.com

Phone: (973) 912-2888

Fax: (801) 340-3042

 

C. Instructions regarding the transfer of funds for the purchase of Units will
be sent by facsimile to the Purchaser at a later date.

 

X-1



--------------------------------------------------------------------------------

D. Upon the resale of the Warrants or the Warrant Shares by the Purchasers after
the Warrant Shares Registration Statement is effective, as described in the
Purchase Agreement, the Purchaser:

 

  (i) must deliver a current prospectus of the Parent to the buyer (prospectuses
must be obtained from the Parent at the Purchaser’s request); and

 

  (ii) must send a letter in the form of Appendix II to the Parent so that the
Shares may be properly transferred.

 

X-2



--------------------------------------------------------------------------------

Appendix I

 

Transmeridian Exploration Incorporated

Transmeridian Exploration, Inc.

 

UNIT CERTIFICATE AND REGISTRATION STATEMENT QUESTIONNAIRE

 

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.

   The exact name that your Units, Warrants and Notes are to be registered in
(this is the name that will appear on your certificates). You may use a nominee
name if appropriate:     

2.

   The relationship between the Purchaser of the Units and the Registered Holder
listed in response to item 1 above:     

3.

   The mailing address of the Registered Holder listed in response to item 1
above:                             

4.

   Delivery address for the certificate, if different than address in item 3
above:                                         

5.

   The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:     

6.

   Name, telephone number and email address of your contact person:            
                

 

I-1



--------------------------------------------------------------------------------

Transmeridian Exploration Incorporated

Transmeridian Exploration, Inc.

 

UNIT CERTIFICATE AND REGISTRATION STATEMENT QUESTIONNAIRE

 

For purposes of the Warrant Shares Registration Statement, please provide us
with the following information:

 

SECTION 1. Pursuant to the “Selling Shareholder” section of the Warrant Shares
Registration Statement, please state your or your organization’s name exactly as
it should appear in the Warrant Shares Registration Statement:
                                        

 

SECTION 2. The number of Units being purchased and the purchase price being paid
by you:

 

    Number to be

      Purchased

--------------------------------------------------------------------------------

   Purchase Price Per Unit
in Dollars*


--------------------------------------------------------------------------------

   Aggregate Purchase
Price


--------------------------------------------------------------------------------

     $ 1,000    $  

 

* Of the Price Per Unit, $120.15 shall be deemed to be the purchase price of the
Warrants that are a part of each Unit paid to the Parent. The remainder of such
Price per Unit shall be deemed to be the purchase price of the Notes that are a
part of each Unit paid to the Issuer. See Section 8 of this Purchase Agreement.

 

SECTION 3. Please provide the number of shares of Common Stock that you, your
organization or any affiliates will own immediately after the Closing, including
the Warrant Shares underlying the Warrants purchased by you or your organization
pursuant to this Purchase Agreement and those shares purchased by you or your
organization through other transactions:

 

Your Name (or name of
Affiliated Entity)

--------------------------------------------------------------------------------

  

Number of Shares
Owned

--------------------------------------------------------------------------------

      

 

SECTION 4. Have you or your organization had any position, office or other
material relationship within the past three years with the Parent or its
affiliates?

 

¨  Yes    ¨  No

 

If yes, please indicate the nature of any such relationships below:

 

I-2



--------------------------------------------------------------------------------

Transmeridian Exploration Incorporated

Transmeridian Exploration, Inc.

 

UNIT CERTIFICATE AND REGISTRATION STATEMENT QUESTIONNAIRE

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

I-3



--------------------------------------------------------------------------------

Transmeridian Exploration Incorporated

Transmeridian Exploration, Inc.

 

UNIT CERTIFICATE AND REGISTRATION STATEMENT QUESTIONNAIRE

 

SECTION 5. (a) Are you (i) an NASD Member (see definition), (ii) a Controlling
(see definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any NASD Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any NASD Member?

 

Answer: ¨  Yes    ¨  No If “yes”, please describe below.

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

I-4



--------------------------------------------------------------------------------

Transmeridian Exploration Incorporated

Transmeridian Exploration, Inc.

 

UNIT CERTIFICATE AND REGISTRATION STATEMENT QUESTIONNAIRE

 

NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)

 

Control. The term “control” (including the terms “controlling”, “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract, or
otherwise. (Rule 405 under the Securities Act of 1933, as amended)

 

Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means (i) a natural person who is registered or has applied
for registration under the Rules of the Association set forth in the NASD manual
or (ii) a sole proprietor, partner, officer, director, or branch manager of a
member, or other natural person occupying a similar status or performing similar
functions, or a natural person engaged in the investment banking or securities
business who is directly or indirectly controlling or controlled by a NASD
Member, whether or not such person is registered or exempt from registration
with the NASD pursuant to its bylaws or the Rules of the Association set forth
in the NASD manual. (NASD Manual, By-laws Article I, Definitions)

 

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)

 

I-5



--------------------------------------------------------------------------------

APPENDIX II

 

[Transfer Agent]

[Address]

 

Attention:

 

PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

 

The undersigned, [an officer of, or other person duly authorized by]
____________________________________________

hereby certifies that he/she [said institution] is the Purchaser of the   [fill
in official name of individual or institution]

shares evidenced by the attached certificate, and as such, sold such shares on 
        [date] in accordance with the terms of the Purchase Agreement and in
accordance with Registration Statement number     or otherwise in accordance
with the Securities Act of [fill in the number of or otherwise identify
Registration Statement]    

1933, as amended, and, in the case of a transfer pursuant to the Registration
Statement, the requirement of delivering a current prospectus by the Parent has
been complied with in connection with such sale.

 

Print or Type:

 

Name of Purchaser

(Individual or Institution):

      

Name of Individual representing

Purchaser (if an Institution):

      

Title of Individual representing

Purchaser (if an Institution):

      

Signature by: Individual Purchaser or

Individual representing Purchaser:

      

 

II-1



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Description of the Notes

 

[provided via e-mail]



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Warrant Agreement

 

[provided via e-mail]



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Notes Registration Rights Agreement

 

[provided via e-mail]



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Opinion of U.S. Counsel

 

1. The Parent is validly existing as a corporation in good standing under the
laws of the State of Delaware, the jurisdiction of its incorporation. TMEIOI is
validly existing as a corporation in good standing under the laws of the State
of Texas, the jurisdiction of its incorporation. Each of the Parent and TMEIOI
has all requisite corporate power to enter into and perform its obligations
under the Transaction Documents to which it is a party.

 

2. The Indenture is in sufficient form for qualification under the TIA; the
execution and delivery of the Indenture and the performance by each of the
Parent and TMEIOI of their respective obligations thereunder have been duly
authorized by all necessary corporate action on their part and (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and, with
respect to the Guarantees to be issued by each of the Parent and TMEIOI pursuant
to the Indenture, the authentication of the Notes by the Trustee in accordance
with the provisions of the Indenture and delivery to and payment for by the
Purchasers in accordance with the terms of the Purchase Agreement), the
Indenture and the Guarantee constitute the valid and binding obligation of each
of the Parent and TMEIOI, enforceable against them in accordance with its terms
under the Included Laws (defined below).

 

3. The execution and delivery of the Purchase Agreements by each of the Parent
and TMEIOI and the performance by each of the Parent and TMEIOI of their
respective obligations thereunder have been duly authorized by all necessary
corporate action on their part and (assuming the due authorization, execution
and delivery thereof by the Purchasers) constitutes the valid and binding
obligation of each of the Parent and TMEIOI, enforceable against them in
accordance with its terms under the Included Laws. Each Purchase Agreement has
been duly executed and delivered by each of the Parent and TMEIOI.

 

4. The execution and delivery of the Warrant Agreement by the Parent and the
performance by the Parent of its obligations thereunder have been duly
authorized by all necessary corporate action on the part of the Parent and
constitutes the valid and binding obligation of the Parent, enforceable against
the Parent in accordance with its terms under the Included Laws. The Warrant
Agreement has been duly executed and delivered by the Parent.

 

5. The execution and delivery of the Warrants by the Parent and the performance
by the Parent of its obligations thereunder have been duly authorized by all
necessary corporate action on the part of the Parent, the Warrants have been
duly executed by the Parent and, when countersigned by the Warrant Agent in
accordance with the provisions of the Warrant Agreement and delivered to and
paid for by the Purchasers in accordance with the terms of the Purchase
Agreement, will have been duly issued and delivered and will constitute the
valid and binding obligations of the Parent, entitled to the benefits of the
Warrant Agreement, and enforceable against the Parent in accordance with their
terms and the terms of the Warrant Agreement under the Included Laws.

 

6. The issuance of the Warrant Shares to be delivered upon exercise of the
Warrants has been duly authorized by all necessary corporate action on the part
of the Parent and, when issued



--------------------------------------------------------------------------------

and delivered in accordance with the terms and conditions contained in the
Warrants and the Warrant Agreement against payment of the exercise price
therefor, upon exercise of the Warrants, the Warrant Shares will be validly
issued, fully paid and non-assessable. The Warrant Shares have been duly
reserved for issuance in accordance with the terms of the Warrants and the
Warrant Agreement. The issuance of the Units has been duly and validly
authorized by all necessary corporate action on part of the Parent.

 

7. The execution and delivery of the Notes Registration Rights Agreement by each
of the Parent and TMEIOI and the performance by each of the Parent and TMEIOI of
their respective obligations thereunder have been duly authorized by all
necessary corporate action on their part and (assuming the authorization,
execution and delivery thereof by the Purchasers) constitutes the valid and
binding obligation of each of the Parent and TMEIOI, enforceable against them in
accordance with its terms under the Included Laws. The Notes Registration Rights
Agreement has been duly executed and delivered by each of the Parent and TMEIOI.

 

8. The execution and delivery of the Transaction Documents by each of the Parent
and TMEIOI and the performance by each of the Parent and TMEIOI of the
transactions contemplated thereby will not (a) result in a violation of the
Parent Certificate of Incorporation or Parent Bylaws or the TMEIOI Articles of
Incorporation or TMEIOI Bylaws, (b) breach or result in a default or entitle any
party to accelerate under any agreement or instrument filed or incorporated by
reference as an exhibit to the Parent’s Annual Report on Form 10-K for the year
ended December 31, 2004, any amendment thereto on Form 10-K/A or any quarterly
or current report filed with the U.S. Securities and Exchange Commission by the
Parent since December 31, 2004, except for any breach or default that would not,
individually or in the aggregate, have a Material Adverse Effect; provided,
however, with respect to Section 4.27(a) of the Purchase Agreement, we express
no opinion under this clause (b) concerning items 11, 12 or 13 on Schedule B,
(c) (assuming the accuracy of the representations and warranties of the
Purchasers in the Purchase Agreement) violate any (i) statute, rule or
regulation of any Included Law or (ii) judgment, decree or order known to us of
any court or any public, governmental authority or regulatory body having
jurisdiction over the Parent, TMEIOI or any of their respective properties or
assets.

 

9. No consent, approval, authorization or order of, or filing, registration or
qualification with, any governmental authority or regulatory body (each a
“Consent”) is required under any of the Included Laws for the performance by the
Parent, the Issuer or any Subsidiary Guarantor of the transactions contemplated
by the Transaction Documents to which they are a party, including, without
limitation, (i) the issuance and sale by the Parent, the Issuer and the
Subsidiary Guarantors of the Securities, (ii) the grant and perfection of the
Collateral (as defined in the Indenture) pursuant to the provisions of the
Security Documents (as defined in the Indenture) or (iii) the consummation by
the Issuer of its proposed acquisition of all the issued and outstanding shares
of Bramex Management, Inc., a company incorporated under the laws of the British
Virgin Islands, except for (a) the filings required to perfect security
interests granted pursuant to the Security Documents, (b) such Consents as have
been obtained or made, (c) Consents required under foreign, federal or state
securities laws or Blue Sky laws as contemplated by the Transaction Documents,
(d) any Consent under the TIA in connection with



--------------------------------------------------------------------------------

the Exchange Notes and (e) such Consents as may be required by the rules and
regulations of the National Association of Securities Dealers, Inc.

 

10. Assuming the accuracy of the representations and warranties in the Purchase
Agreement and the compliance by the parties thereto with their respective
covenants and agreements contained therein, the offer and sale of the Notes, as
contemplated by the Purchase Agreement, is exempt from the registration and
prospectus delivery requirements of the Securities Act. We express no opinion as
to any subsequent resale of the Securities. Prior to the commencement of the
Registered Exchange Offer (as defined in the Notes Registration Rights
Agreement) or the effectiveness of the Exchange Offer Registration Statement (as
defined in the Notes Registration Rights Agreement), the Indenture is not
required to be qualified under the TIA.

 

11. The Pledge Agreement has been duly executed and delivered by the Parent and
constitutes a valid and binding obligation of the Parent, enforceable against
the Parent in accordance with its terms under the Included Laws. The Pledge
Agreement is effective to create, in favor of the Collateral Agent, acting for
the benefit of the Trustee and the holders of the Notes, a valid security
interest under the Uniform Commercial Code as in effect in the State of New York
(the “UCC”), in all of the right, title and interest of the Parent, in, to and
under the Pledged Collateral (as defined in the Pledge Agreement) owned by the
Parent, as collateral security for the payment when due of the Secured
Obligations (as defined in the Pledge Agreement).

 

12. Possession in New York by the Collateral Agent of the certificated
securities constituting the Pledged Collateral under the Pledge Agreement,
properly indorsed to the Collateral Agent or indorsed in blank by an effective
indorsement, will result in the perfection under the Included Laws of the
security interest referred to in paragraph 11 above in the certificated
securities by “control” within the meaning of Section 8-106(b) of the UCC, free
of adverse claims, in each case as security for the Secured Obligations referred
to in the Pledge Agreement, assuming (a) that the Collateral Agent obtains
possession in New York of such certificated securities in accordance with the
provisions of the UCC; (b) that the holders of the Notes and the Collateral
Agent and the Trustee prior to or on the date of delivery of such Pledged
Collateral do not have notice of an adverse claim (as defined in
Section 8-102(a)(1) of the UCC) or of circumstances described in Section 8-105
of the UCC; and (c) continued possession thereof by the Collateral Agent in New
York and except such priority may be subject to (i) existing claims or liens in
favor of the United States or any State or any agency or instrumentality
thereof, including, without limitation, liens for the payment of federal, state
or local taxes which are given priority by operation of law, and (ii) existing
liens created under Title IV of ERISA.

 

13. Assuming that the execution and delivery of the Escrow Agreement by the
Issuer and the performance by the Issuer of its obligations thereunder have been
duly authorized by all necessary action on its part, when the Escrow Agreement
is duly executed and delivered by the Issuer, the Collateral Agent and the
Escrow Agent (as defined in the Indenture), the provisions of the Escrow
Agreement are effectual to create, in favor of the Trustee to secure all
obligations and indebtedness of the Issuer under the Indenture, the Securities
(as defined in the Escrow Agreement) and any other obligation, now or hereafter
arising, or every kind and nature, owed by the Issuer under the Indenture to the
Beneficiaries (as defined in the Escrow Agreement), a valid security interest in
the Escrow Account covered by such Escrow



--------------------------------------------------------------------------------

Agreement and to the extent such account constitutes (a) a “securities account”
under UCC Section 8.501(a), such security interest is perfected by “control”
under UCC Section 8-106(d) and (b) a “deposit account” under UCC
Section 9.102(a), such security interest is perfected by “control” under UCC
Section 9.104.

 

14. Assuming that the execution and delivery of the Transaction Documents by
each of the Issuer and the BVI Subsidiary which is a party thereto and the
performance by each of the Issuer and the BVI Subsidiary of their respective
obligations thereunder have been duly authorized by all necessary action on
their part, when duly executed and delivered by each of the Issuer and the BVI
Subsidiary which is a party thereto, the Transaction Documents will constitute
the valid and binding obligations of the Issuer or the BVI Subsidiary, as
applicable, under the Included Laws, enforceable against the Issuer or the BVI
Subsidiary, as applicable, in accordance with the terms of such Transaction
Document under the Included Laws.

 

15. The interest charged under the Notes complies with, or is exempt from, the
Included Laws of the State of New York pertaining to usury.



--------------------------------------------------------------------------------

 

EXHIBIT E

 

Opinion of Parent General Counsel

 

1. The Parent has all requisite corporate power to own, lease and operate its
properties and to conduct its business as described in the Information
Memorandum. Each of the Parent, the Issuer and the Subsidiary Guarantors is duly
qualified as a foreign corporation and in good standing in each jurisdiction
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not, individually or in the aggregate, have a Material Adverse Effect.

 

2. As of the date thereof, the Parent has the authorized, issued and outstanding
capitalization set forth in the Information Memorandum; all of the outstanding
shares of capital stock of the Issuer and the Subsidiary Guarantors are owned,
directly or indirectly, by the Parent, and, to the knowledge of such counsel and
except as set forth in the Purchase Agreement, free and clear of all liens,
encumbrances, equities and claims or restrictions on transferability or voting.

 

3. Except as set forth in the Purchase Agreement, to the knowledge of such
counsel (A) no options, warrants or other rights to purchase from the Parent,
the Issuer or any Subsidiary Guarantor shares of capital stock in the Parent,
the Issuer or any Subsidiary Guarantors are outstanding, (B) no agreements or
other obligations of the Parent, the Issuer or any Subsidiary Guarantor to
issue, or other rights to cause the Parent or any Subsidiary Guarantor to
convert, any obligation into, or exchange any securities for, shares of capital
stock in the Parent, the Issuer or any Subsidiary Guarantor are outstanding and
(C) no holder of securities of the Parent, the Issuer or any Subsidiary
Guarantors is entitled to have such securities registered under a registration
statement filed by the Parent or any Subsidiary Guarantor under the Act with
respect to the Securities.

 

4. To the knowledge of such counsel, no legal or governmental proceedings are
pending or threatened to which any of the Parent or any of its subsidiaries is a
party or to which the property or assets of the Parent or any subsidiary is
subject which, if determined adversely to the Parent or the subsidiary, would
result, individually or in the aggregate, in a Material Adverse Effect, or which
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of the Securities to be sold hereunder or the consummation
of the other transactions described in the Transaction Documents.



--------------------------------------------------------------------------------

 

EXHIBIT F

 

Opinion of British Virgin Islands Counsel

 

1. Each of the Companies is a company duly incorporated and validly existing as
an International Business Company in the British Virgin Islands. Based solely on
the Certificate of Good Standing referred to in Schedule 1, and the search of
the Register of Corporate Affairs referred to in paragraph 12 below, each of the
Companies is in good standing under the laws of the British Virgin Islands.

 

2. Each of the Companies has full corporate power and authority to execute and
deliver the Documents to which it is a party and to perform its obligations
under the Documents.

 

3. The Documents to which each of the Companies is a party have been duly
authorised and executed by the Companies and when, in the case of a deed,
delivered by the Companies will constitute the legal, valid and binding
obligations of the Companies enforceable in accordance with their respective
terms.

 

4. The Parent Pledge will constitute the legal, valid and binding obligations of
the parties thereto enforceable under British Virgin Islands law in accordance
with its terms.

 

5. The execution, delivery and performance of the Documents to which each of the
Companies is a party, the consummation of the transactions contemplated thereby
and the compliance by each of the Companies with the terms and provisions
thereof do not:

 

(a) contravene any law or regulation of the British Virgin Islands applicable to
each of the Companies which is currently in force;

 

(b) contravene the respective Memorandum and Articles of Association of each of
the Companies or

 

(c) contravene any Material Contracts to which either of the Companies is a
party or by which the assets of either of the Companies is bound.

 

6. Neither the execution, delivery or performance of the Documents to which each
of the Companies is a party nor the consummation or performance of the
transactions contemplated thereby by each of the Companies, requires the consent
or approval of, the giving of notice to, or the registration with, or the taking
of any other action in respect of, any British Virgin Islands governmental or
judicial authority or agency.

 

7. The law chosen in each of the Documents to which each of the Companies is a
party to govern its interpretation would be upheld as a valid choice of law in
any action on that document in the courts of the British Virgin Islands.

 

8. There are no stamp duties, income taxes, withholdings, levies, registration
taxes, or other duties or similar taxes or charges payable in connection with
the enforcement or admissibility in evidence of the Documents or on any payment
to be made by each of the Companies or any other person pursuant to the
Documents.



--------------------------------------------------------------------------------

9. Each of the Companies has executed an effective submission to the
jurisdictions specified in the Documents.

 

10. Any final conclusive monetary judgment obtained against any of the Companies
in the High Court of England in respect of the Documents for a definite sum may
be registered and enforced as a judgment of the British Virgin Islands court
provided that the following three conditions are fulfilled:

 

(a) application must be made for registration of the judgment within twelve
months of its date or such longer period as the British Virgin Islands court may
allow;

 

(b) the Company must not be appealing or have the right and intention to appeal;
and

 

(c) the British Virgin Islands court must consider it just and convenient that
the judgment be so enforced;

 

or, alternatively, a judgment obtained in a foreign court will be recognised and
enforced in the courts of the British Virgin Islands at common law without any
re-examination of the merits, by an action commenced on the foreign judgment
debt in the courts of the British Virgin Islands, where the judgment is final
and not subject to a stay of execution.

 

In each case, the British Virgin Islands courts would enforce the relevant
judgment, in the manner set out above, provided that:

 

(a) such court had jurisdiction in the matter and the Company was duly served
with process;

 

(b) the judgment given by such court was not in respect of penalties, taxes,
fines or similar fiscal or revenue obligations of the Company;

 

(c) in obtaining judgment there was no fraud on the part of the person in whose
favour judgment was given or on the part of the court;

 

(d) recognition or enforcement of the judgment in the British Virgin Islands
would not be contrary to the rules of public policy of the British Virgin
Islands courts; and

 

(e) the proceedings pursuant to which judgment was obtained were not contrary to
natural justice.

 

11. Each of the Companies is subject to civil and commercial law with respect to
its obligations under the Documents and neither the Companies nor any of their
respective assets is entitled to immunity from suit or enforcement of a judgment
on the grounds of sovereignty or otherwise in the courts of the British Virgin
Islands in proceedings against any of the Companies in respect of any
obligations under the Documents, which obligations constitute private and
commercial acts rather than governmental or public acts.



--------------------------------------------------------------------------------

12. Based solely on a search of the public records in respect of each of the
Companies maintained at the offices of the Registrar of Corporate Affairs on
12 December 2005 (which would not reveal details of matters which have not been
lodged for registration or have been lodged for registration but not actually
registered at the time of our search), a search of the Cause Book of the High
Court of the British Virgin Islands conducted on 12 December 2005 (which would
not reveal details of proceedings which have been filed but not actually entered
in the Cause Book at the time of our search) and the information contained
within the Registered Agent’s Certificate referred to in Schedule 1, there are
no actions, suits or proceedings pending against any of the Companies before any
court in the British Virgin Islands and no steps have been, or are being, taken
in the British Virgin Islands for the appointment of a receiver or liquidator
to, or for the winding-up, dissolution, reconstruction or reorganisation of any
of the Companies, though it should be noted that the public files maintained by
the Registrar of Corporate Affairs may not reveal whether a winding-up petition
or application to the court for the appointment of a receiver has been
presented. In addition, the search at the High Court is a manual search and
cannot be relied upon to reveal whether or not a particular entity is a party to
litigation in the British Virgin Islands. The Cause Book is not updated every
day and it is not updated if third parties or noticed parties are added to or
removed from the proceedings after their commencement.

 

13. It is not necessary in order to ensure the legality, validity,
enforceability or admissibility in evidence of proceedings of the obligations of
each of the Companies or the rights of the Trustee under the Documents that they
or any one of them or any other document be notarised, filed, registered or
recorded in the British Virgin Islands except that in order to ensure the
preservation of the priority of any security interests created by the Documents,
a register of mortgages, charges and other encumbrances should be created by the
Companies and kept at its registered office and particulars of the security
interest be entered on such register. Once created, each of the Companies has
the option of filing a copy of its register of mortgages, charges and other
encumbrances at the Registry of Corporate Affairs in the British Virgin Islands.
Although filing at the Registry of Corporate Affairs is not a legal requirement,
for the purposes of providing actual notice to anyone who searches the register,
it is advisable that this be done.

 

14. The obligations of each of the Companies under the Documents constitute
primary, direct, unconditional and general obligations and rank, in priority, at
least pari passu with the unsecured loans, debts, guarantees or other unsecured
obligations in respect of borrowed monies of the Company, except to the extent
that such obligations are preferred solely by operation of law. Subject to entry
into the Company’s register of mortgages and charges as set out above, any
secured interests created by the Documents will, in respect of any application
made to a British Virgin Islands court enforce the same, rank in priority to all
future secured interests over the same assets.

 

15. Each of the Powers of Attorney has been duly executed by the relevant
Company and constitute the persons named therein as the duly appointed attorneys
of such Company with such authority as specified therein.

 

16. There are no foreign exchange controls or foreign exchange regulations under
the currently applicable laws of the British Virgin Islands.



--------------------------------------------------------------------------------

 

EXHIBIT G

 

Supplemental Opinion of U.S. Counsel

 

1. The execution and delivery of the Supplemental Indenture and the performance
by each of the Parent and TMEIOI of their respective obligations thereunder have
been duly authorized by all necessary corporate action on their part and
(assuming the due authorization, execution and delivery of the Supplemental
Indenture by the Trustee), constitutes the valid and binding obligation of each
of the Parent and TMEIOI, enforceable against them in accordance with its terms
under the Included Laws.

 

2. Assuming that the execution and delivery of the Supplemental Indenture by
each of the Issuer, Bramex and Caspi Neft and the performance by each of the
Issuer, Bramex and Caspi Neft of their respective obligations thereunder have
been duly authorized by all necessary action on their part, when duly executed
and delivered by each of the Issuer, Bramex and Caspi Neft, the Supplemental
Indenture will constitute the valid and binding obligations of the Issuer,
Bramex and Caspi Neft, as applicable, under the Included Laws, enforceable
against the Issuer, Bramex and Caspi Neft, as applicable, in accordance with the
terms of such Supplemental Indenture under the Included Laws.

 

3. Assuming that the execution and delivery by the Issuer of the Pledge
Agreement covering the shares of Bramex Management, Inc. and Transmeridian
(Kazakhstan) Inc. owned by the Issuer and the performance by the Issuer of its
obligations thereunder have been duly authorized by all necessary action on its
part, when duly executed and delivered by the Issuer, such Pledge Agreement will
constitute the valid and binding obligations of the Issuer under the Included
Laws, enforceable against the Issuer in accordance with the terms of such Pledge
Agreement under the Included Laws.



--------------------------------------------------------------------------------

 

EXHIBIT H

 

Supplemental Opinion of Parent General Counsel

 

1. All of the outstanding shares of capital stock of Bramex and Caspi Neft and
participatory interests of Emba-Trans are owned, directly or indirectly, by the
Parent, and, to the knowledge of such counsel and except as set forth in the
Purchase Agreement and as provided in the Indenture, free and clear of all
liens, encumbrances, equities and claims or restrictions on transferability or
voting.

 

2. Except as set forth or incorporated by reference in the Purchase Agreement,
to the knowledge of such counsel (A) no options, warrants or other rights to
purchase from Bramex or Caspi Neft shares of capital stock in Bramex or Caspi
Neft, respectively, or from Emba-Trans participatory interests of Emba-Trans are
outstanding, (B) no agreements or other obligations of Parent, Issuer, Bramex,
Caspi Neft or Emba-Trans to issue, or other rights to cause Bramex, Caspi Neft
or Emba-Trans to convert, any obligation into, or exchange any securities for,
shares of capital stock in Bramex, Caspi Neft or Emba-Trans are outstanding and
(C) no holder of securities of Bramex, Caspi Neft or Emba-Trans is entitled to
have such securities registered under a registration statement filed by the
Parent or any Subsidiary Guarantor under the Act with respect to the Securities.

 

3. To the knowledge of such counsel, no legal or governmental proceedings are
pending or threatened to which any of the Parent or any of its subsidiaries is a
party or to which the property or assets of the Parent or any subsidiary is
subject which, if determined adversely to the Parent or the subsidiary, would
result, individually or in the aggregate, in a Material Adverse Effect, or which
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the consummation of the transactions contemplated by the Supplemental Indenture
or the Security Documents.



--------------------------------------------------------------------------------

 

EXHIBIT I

 

Supplemental Opinion of British Virgin Islands Counsel

 

1. Each of the Companies is a company duly incorporated and validly existing as
an International Business Company in the British Virgin Islands. Based solely on
the [Registered Agent’s Certificate referred to in Schedule 1,] [Certificate of
Good Standing referred to in Schedule 1,] [the search of the Register of
Corporate Affairs referred to in paragraph 9 below,] each of the Companies is in
good standing under the laws of the British Virgin Islands.

 

2. Each of the Companies has full corporate power and authority to execute and
deliver the Documents to which it is a party and to perform its obligations
under the Documents.

 

3. The Documents to which each of the Companies is a party have been duly
authorised and executed by the Companies and when, in the case of a deed,
delivered by the Companies will constitute the legal, valid and binding
obligations of the Companies enforceable in accordance with their respective
terms.

 

4. The Parent Pledge will constitute the legal, valid and binding obligations of
the parties thereto enforceable under British Virgin Islands law in accordance
with its terms.

 

5. The execution, delivery and performance of the Documents to which each of the
Companies is a party, the consummation of the transactions contemplated thereby
and the compliance by the Companies with the terms and provisions thereof do
not:

 

(a) contravene any law or regulation of the British Virgin Islands applicable to
each of the Companies which is currently in force;

 

(b) contravene the Memorandum and Articles of Association of each of the
Companies; or

 

(c) contravene any Material Contracts to which either of the Companies is a
party or by which the assets of either of the Companies is bound.

 

6. The law chosen in each of the Documents to which each of the Companies is a
party to govern its interpretation would be upheld as a valid choice of law in
any action on that document in the courts of the British Virgin Islands.

 

7. Neither the execution, delivery or performance of the Documents to which each
of the Companies is a party nor the consummation or performance of the
transactions contemplated thereby by each of the Companies, requires the consent
or approval of, the giving of notice to, or the registration with, or the taking
of any other action in respect of, any British Virgin Islands governmental or
judicial authority or agency.

 

8. There are no stamp duties, income taxes, withholdings, levies, registration
taxes, or other duties or similar taxes or charges payable in connection with
the enforcement or admissibility in evidence of the Documents or on any payment
to be made by each of the Companies or any other person pursuant to the
Documents.



--------------------------------------------------------------------------------

9. Based solely on a search of the public records in respect of each of the
Companies maintained at the offices of the Registrar of Corporate Affairs on [·]
December 2005 (which would not reveal details of matters which have not been
lodged for registration or have been lodged for registration but not actually
registered at the time of our search), a search of the Cause Book of the High
Court of the British Virgin Islands conducted on [·] December 2005 (which would
not reveal details of proceedings which have been filed but not actually entered
in the Cause Book at the time of our search) and the information contained
within the Registered Agent’s Certificate referred to in Schedule 1, there are
no actions, suits or proceedings pending against the Company before any court in
the British Virgin Islands and no steps have been, or are being, taken in the
British Virgin Islands for the appointment of a receiver or liquidator to, or
for the winding-up, dissolution, reconstruction or reorganisation of the
Company, though it should be noted that the public files maintained by the
Registrar of Corporate Affairs may not reveal whether a winding-up petition or
application to the court for the appointment of a receiver has been presented.
In addition, the search at the High Court is a manual search and cannot be
relied upon to reveal whether or not a particular entity is a party to
litigation in the British Virgin Islands. The Cause Book is not updated every
day and it is not updated if third parties or noticed parties are added to or
removed from the proceedings after their commencement.

 

10. Any final conclusive monetary judgment obtained against any of the Companies
in the High Court of England in respect of the Documents for a definite sum may
be registered and enforced as a judgment of the British Virgin Islands court
provided that the following three conditions are fulfilled:

 

(a) application must be made for registration of the judgment within twelve
months of its date or such longer period as the British Virgin Islands court may
allow;

 

(b) the Company must not be appealing or have the right and intention to appeal;
and

 

(c) the British Virgin Islands court must consider it just and convenient that
the judgment be so enforced;

 

or, alternatively, a judgment obtained in a foreign court will be recognised and
enforced in the courts of the British Virgin Islands at common law without any
re-examination of the merits, by an action commenced on the foreign judgment
debt in the courts of the British Virgin Islands, where the judgment is final
and not subject to a stay of execution.

 

In each case, the British Virgin Islands courts would enforce the relevant
judgment, in the manner set out above, provided that:

 

(a) such court had jurisdiction in the matter and the Company was duly served
with process;

 

(b) the judgment given by such court was not in respect of penalties, taxes,
fines or similar fiscal or revenue obligations of the Company;

 

(c) in obtaining judgment there was no fraud on the part of the person in whose
favour judgment was given or on the part of the court;



--------------------------------------------------------------------------------

(d) recognition or enforcement of the judgment in the British Virgin Islands
would not be contrary to the rules of public policy of the British Virgin
Islands courts; and

 

(e) the proceedings pursuant to which judgment was obtained were not contrary to
natural justice.

 

11. It is not necessary in order to ensure the legality, validity,
enforceability or admissibility in evidence of proceedings of the obligations of
each of the Companies or the rights of the Trustee under the Documents that they
or any one of them or any other document be notarised, filed, registered or
recorded in the British Virgin Islands except that in order to ensure the
preservation of the priority of any security interests created by the Documents,
a register of mortgages, charges and other encumbrances should be created by the
Company and kept at its registered office and particulars of the security
interest be entered on such register. Once created, each of the Companies has
the option of filing a copy of its register of mortgages, charges and other
encumbrances at the Registry of Corporate Affairs in the British Virgin Islands.
Although filing at the Registry of Corporate Affairs is not a legal requirement,
for the purposes of providing actual notice to anyone who searches the register,
it is advisable that this be done.

 

12. The obligations of each of the Companies under the Documents constitute
primary, direct, unconditional and general obligations and rank, in priority, at
least pari passu with the unsecured loans, debts, guarantees or other unsecured
obligations in respect of borrowed monies of the Company, except to the extent
that such obligations are preferred solely by operation of law. Subject to entry
into a Company’s register of mortgages and charges as set out above, any secured
interests created by the Documents will, in respect of any application made to a
British Virgin Islands court enforce the same, rank in priority to all future
secured interests over the same assets.



--------------------------------------------------------------------------------

 

EXHIBIT J-1

 

Opinion of Kazakhstan Counsel

 

1. The CSTA and the Nominal Holder Agreement to which the [Company Name of the
Nominal Holder] is a party, constitute legal, valid and binding obligations of
the [Company Name of the Nominal Holder], enforceable in accordance with the
laws of the Republic of Kazakhstan.

 

2. Except as have been obtained, there are no consents, licences, approvals or
authorisations of any governmental or other authority or agency of or in the
Republic of Kazakhstan required by law or regulations applicable to the [Company
Name of the Nominal Holder] in relation to or in connection with the execution
and delivery by the [Company Name of the Nominal Holder] of the CSTA and the
Nominal Holder Agreement or the performance by the [Company Name of the Nominal
Holder] of the obligations expressed to be assumed by it thereunder.

 

3. Under the laws of the Republic of Kazakhstan the choice of the laws of the
State of New York to govern the Securities Agency Agreement is a valid choice of
law and will be recognised and is enforceable.

 

4. It is not necessary that the TME, Bramex or the Trustee be licensed,
qualified or otherwise entitled to carry on business in Kazakhstan, in order to
enable any of them to enforce its rights under any of the Documents in
Kazakhstan.

 

5. Under the laws of the Republic of Kazakhstan: (a) the submission of any
dispute, controversy or claim arising out of or relating to the Documents to
arbitration is a valid submission to arbitration, and (b) the submission by the
Securities Agent to the jurisdiction of New York courts is a valid submission to
the jurisdiction of such courts, and are legally valid and binding upon the
Securities Agent. Subject to compliance with the 10 June 1958 New York
Convention on Recognition and Enforcement of Foreign Arbitral Awards (the
“Convention”) to which Kazakhstan is a party and with Kazakhstan civil
procedure, a foreign arbitral award obtained in a state which is party to the
Convention is enforceable by a Kazakhstan court.



--------------------------------------------------------------------------------

 

EXHIBIT J-2

 

Opinion of Kazakhstan Counsel

 

1. Caspi Neft is a validly existing joint stock company formed under the laws of
the Republic of Kazakhstan.

 

2. Caspi Neft has the legal power to execute, and to perform its obligations
under, the Supplemental Indenture.

 

3. The execution, delivery and performance of the Supplemental Indenture by
Caspi Neft have been duly authorized by all necessary corporate action of Caspi
Neft and will not: (a) violate Caspi Neft’s Charter, (b) breach or result in a
default under the documents listed in sub-paragraphs 2.16-2.23 above (except for
any breach or default which would not, individually or in the aggregate, have a
material adverse effect) or (c) contravene Kazakhstan Laws (except for any
breach which would not, individually or in the aggregate, have a material
adverse effect).

 

4. No consent, approval, registration or authorization is required under
Kazakhstan Laws for the performance by Caspi Neft of the transactions
contemplated by the Supplemental Indenture, except such as have been obtained or
made.

 

5. The choice of law of the State of New York to govern the Supplemental
Indenture constitutes a valid choice of law under Kazakhstan Laws and should be
recognized and enforceable in Kazakhstani courts.

 

6. Caspi Neft has taken all action required under Kazakhstani law and under its
Charter to appoint CT Corporation System as its authorized agent for the
purposes described in the Indenture.

 

7. No stamp tax, duty or similar fee in respect of the Supplemental Indenture is
payable under Kazakhstan Laws.



--------------------------------------------------------------------------------

 

SCHEDULE 4.2

 

Subsidiaries

 

JSC Caspi Neft TME

 

Emba-Trans LLP

 

TMEI Operating, Inc.

 

Transmeridian Caspian Petroleum LLP

 

Transmeridian (Kazakhstan) Incorporated



--------------------------------------------------------------------------------

 

SCHEDULE 4.9

 

Conversion/Exercise Price Adjustments

 

None



--------------------------------------------------------------------------------

 

SCHEDULE 4.10

 

Registration Rights

 

As of the date of this Agreement, there are demand and “piggyback” registration
rights outstanding with respect to approximately 6,498,077 shares of the
Parent’s common stock pursuant to the Registration Rights Agreements dated as of
January 9, 2004, April 22, 2005 and July 22, 2005 by and among the Parent and
the investors party thereto.

 

Pursuant to the Investor Rights Agreement, dated as of August 30, 2005, entered
into with the Parent, the purchasers of the $22.5 million aggregate Convertible
Promissory Notes due December 15, 2005 have the demand and “piggyback”
registration rights provided for therein with respect to the shares of the
Parent’s common stock issuable upon conversion of the Convertible Promissory
Notes.